EXHIBIT 10.1




 


 

--------------------------------------------------------------------------------



RECEIVABLES SALE AND CONTRIBUTION AGREEMENT
 
among
 
ACCO BRANDS USA LLC
as Originator
 
and
 
ACCO BRANDS RECEIVABLES FUNDING LLC
as Buyer
 
Dated as of January 9, 2008
 


 

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------




TABLE OF CONTENTS
 
Page             
 
ARTICLE ONE
 
DEFINITIONS AND INTERPRETATION
 
Section 1.01.  Definitions
1
Section 1.02.  Rules of Construction
1
Section 1.03.  Times
1



 
ARTICLE TWO
 
TRANSFERS OF RECEIVABLES
 
Section 2.01.  Agreement to Transfer
2
Section 2.02.  Grant of Security Interest
3
Section 2.03.  License for Use of Software and Other Intellectual Property
3



 
ARTICLE THREE
 
CONDITIONS PRECEDENT
 
Section 3.01.  Conditions to Initial Transfer
4
Section 3.02.  Conditions to all Transfers
4



 
ARTICLE FOUR
 
REPRESENTATIONS, WARRANTIES AND COVENANTS
 
Section 4.01.  Representations and Warranties of Originators
5
Section 4.02.  Affirmative Covenants of Originators
10
Section 4.03.  Negative Covenants of Originators
14
Section 4.04.  Breach of Eligibility Criteria
16



 
ARTICLE FIVE
 
INDEMNIFICATION
 
Section 5.01.  Indemnification
16



 
ARTICLE SIX
 
MISCELLANEOUS
 
Section 6.01.  Notices
18
Section 6.02.  No Waiver; Remedies
19



i

--------------------------------------------------------------------------------




Section 6.03.  Successors and Assigns
19
Section 6.04.  Termination; Survival of Obligations
20
Section 6.05.  Complete Agreement; Modification of Agreement
20
Section 6.06.  Amendments and Waivers
20
Section 6.07.  GOVERNING LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL
20
Section 6.08.  Counterparts
22
Section 6.09.  Severability
22
Section 6.10.  Section Titles
22
Section 6.11.  No Setoff
22
Section 6.12.  Confidentiality
22
Section 6.13.  Further Assurances
22
Section 6.14.  Fees and Expenses
23

 
 
INDEX OF APPENDICES
 
Schedule  4.01(a)
Jurisdictions of Incorporation/Organization
Schedule  4.01(b)
Executive Offices; Collateral Locations; Corporate Names; Organizational ID
Schedule  4.01(f)
Litigation
Schedule  4.01(l)
Tax Matters
Schedule  4.01(n)
ERISA Exceptions
Schedule  4.02(i)
Trade Names
Schedule  4.03(b)

Existing Liens

Annex 4.03(l)
Financial Covenants
Annex I
Definitions and Rules of Construction
Annex Y
Schedule of Documents

 
ii

--------------------------------------------------------------------------------


 
RECEIVABLES SALE AND CONTRIBUTION AGREEMENT
 
This RECEIVABLES SALE AND CONTRIBUTION AGREEMENT (this “Agreement”) dated as of
January 9, 2008, among ACCO BRANDS USA LLC (“ACCO Brands”), a Delaware limited
liability company (the “Originator”), and ACCO BRANDS RECEIVABLES FUNDING LLC, a
Delaware limited liability company (the “Buyer”).
 
RECITALS
 
A.            The Originator owns all of the outstanding limited liability
company interests of the Buyer.
 
B.            The Buyer was formed for the sole purpose of purchasing, or
otherwise acquiring by capital contribution, all Receivables (as defined in
Annex I) originated by the Originator.
 
C.            The Buyer intends to sell undivided percentage interests in such
Receivables to the Purchasers (as defined in Annex I) from time to time.
 
D.            The Originator intends to sell, and the Buyer intends to purchase,
such Receivables, from time to time, as described herein.
 
D.            In addition, the Originator may, from time to time, contribute
capital to the Buyer in the form of Contributed Receivables (as defined below)
or cash.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter contained, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
 
ARTICLE ONE
 
DEFINITIONS AND INTERPRETATION
 
Section 1.01. Definitions.  Capitalized terms used and not otherwise defined
herein shall have the meanings ascribed to them in Annex I.
 
Section 1.02. Rules of Construction.  For purposes of this Agreement, the rules
of construction set forth in Annex I shall govern. All Appendices hereto, or
expressly identified to this Agreement, are incorporated herein by reference
and, taken together with this Agreement, shall constitute but a single
agreement.
 
Section 1.03. Times.  Unless otherwise indicated herein, each reference to time
herein shall refer to the time in Chicago, Illinois.
 
ARTICLE TWO
 
TRANSFERS OF RECEIVABLES
 

--------------------------------------------------------------------------------


 
Section 2.01. Agreement to Transfer.
 
(a)            Receivables Transfers.  Subject to the terms and conditions
hereof, the Originator agrees to sell (without recourse except to the extent
specifically provided herein) or contribute to the Buyer on the Closing Date and
on each Business Day thereafter (each such date, a “Transfer Date”, and each
such sale or contribution, a “Transfer”) all Receivables owned by it on each
such Transfer Date, and the Buyer agrees to purchase or acquire as a capital
contribution all such Receivables on each such Transfer Date.  Each such
Transfer shall, upon the request of the Buyer (or its assignees), be recorded in
a certificate of assignment in form and substance reasonably satisfactory to the
Buyer and its assignees (any such certificate, a “Receivables Assignment”, and
collectively, the “Receivables Assignments”); provided, however, that the
validity of each Transfer hereunder shall not be affected by the delivery or
non-delivery of any Receivables Assignment.  If the Originator elects not to
contribute Receivables to the Buyer on any Transfer Date, or if any Receivables
eligible for sale and owned by the Originator are not sold on any Transfer Date,
the Originator shall deliver to the Buyer not later than 5:00 p.m. on such
Transfer Date a notice of election thereof (each such notice, an “Election
Notice”).
 
(b)            Timing of Contribution, Purchases.  Each Receivable shall be
deemed to have been sold to the Buyer immediately (and without further action by
any Person) upon the creation of such Receivable (the “Sold Receivables”),
except if Originator shall have contributed any such Receivables to the Buyer as
capital immediately upon their creation (the “Contributed Receivables”).  The
proceeds with respect to each Transferred Receivable (including all Collections
with respect thereto) shall be sold at the same time as such Transferred
Receivable, whether such proceeds (or Collections with respect thereto) exist at
such time or arise or are acquired thereafter.
 
(c)            Payment of Purchase Price.  In consideration for each Sale of
Sold Receivables hereunder, the Buyer shall pay to the Originator on the related
Transfer Date the Sale Price for such Sold Receivables; provided, that, to the
extent the Buyer does not have Available Funds to pay the entire Sale Price, the
remainder shall be deemed a capital contribution.  All cash payments by the
Buyer under this Section 2.01(c) shall be effected by means of a wire transfer
on the day when due to such account or accounts as the Originator may designate.
 
(d)            Ownership of Transferred Receivables.  On and after each Transfer
Date and after giving effect to the Transfers to be made on each such date, the
Buyer shall own the Transferred Receivables and the Originator shall not take
any action inconsistent with such ownership nor shall the Originator claim any
ownership interest in such Transferred Receivables.
 
(e)            Reconstruction of Schedule to Receivables Assignment.  Upon the
request of the Buyer (or its assignees), the Originator shall generate a
schedule to the Receivables Assignment identifying all Receivables transferred
since the prior schedule.  If at any time the Originator fails to generate a
requested schedule to the Receivables Assignment showing the Transferred
Receivables, the Buyer shall have the right to reconstruct such schedule so that
a determination of the Transferred Receivables can be made pursuant to
Section 2.01(b).  The Originator agrees to cooperate with such reconstruction,
including by delivery to the Buyer, upon the Buyer’s request, of copies of all
Contracts and Records with respect to the Transferred Receivables.
 
2

--------------------------------------------------------------------------------


 
Section 2.02. Grant of Security Interest.  If, notwithstanding the intention of
the parties expressed in Section 2.01(a), the conveyance by the Originator to
the Buyer of Receivables hereunder shall be characterized as a secured loan and
not a sale, this Agreement shall nonetheless constitute a security agreement
under applicable law. For this purpose, the Originator hereby grants to the
Buyer a duly perfected security interest in all of the Originator’s right, title
and interest, whether now owned or hereafter acquired, in, to and under all (i)
Receivables purported to be sold hereunder, (ii) all Related Security with
respect to such Receivables (it being understood that nothing contained in this
Agreement shall constitute a delegation of the Originator’s duties under the
Contracts related to such Receivables), (iii) all Records, (iv) all of the
Originator’s right, title and interest in each Lock-Box Account to which
Collections are sent, all amounts on deposit therein, all certificates and
instruments, if any, from time to time evidencing such Lock-Box Accounts and
amounts on deposit therein, and all related agreements between the Originator
and the Lock-Box Banks, (v) all Collections with respect to the foregoing, (vi)
all payments on or with respect to such Receivables and all other rights
relating to such Receivables, and (vii) all proceeds of any of the foregoing
(collectively, the “Originator Collateral”). After any Event of Termination, the
Purchaser and its assignees shall have, in addition to the rights and remedies
which they may have under this Agreement, all other rights and remedies provided
to a secured creditor after default under the UCC and other applicable law,
which rights and remedies shall be cumulative. In that regard, the Buyer is
hereby granted a license or other right to use, without charge, the Originator’s
copyrights, rights of use of any name, trade names, trademarks, service marks
and advertising matter, or any property of a similar nature, as it may pertain
to Related Security comprising repossessed or returned inventory the sale or
lease of which shall have given rise to a Transferred Receivable and in order to
facilitate the disposition by the Buyer of such inventory. In connection with
the grant of the transfer of ownership or security interest in the Receivables,
by signing this Agreement in the space provided, the Originator hereby
authorizes the filing of all applicable UCC financing statements in all
necessary jurisdictions.
 
Section 2.03. License for Use of Software and Other Intellectual Property.
 
(a)            Unless expressly prohibited by the licensor thereof or any
provision of applicable law, if any, the Originator hereby grants to the Buyer,
solely for the purposes of collection of the Receivables and enforcement of its
rights under the Facility Documents, at such time as the Buyer shall be entitled
to do so, a non-exclusive, transferable license to use, without charge to the
Buyer (but subject to the payment of royalties to any third party licensor under
the terms of such license agreement based on use by the Buyer of any licensed
terms):
 
(i)            the Originator’s computer programs, software, printouts and other
computer materials, technical knowledge or processes, data bases, materials, and
licenses thereto, and
 
(ii)            the Originator’s owned or licensed trademarks, registered
trademarks, trademark applications, service marks, registered service marks,
service mark applications, trade names, rights of use of any name, fictitious
names (including the goodwill connected with the use of and symbolized by any
such trademarks, service marks and trade names), patents, patent applications,
inventions, designs, trade secrets,
 
3

--------------------------------------------------------------------------------


 
copyrights, copyright applications, including customer lists, credit files,
correspondence, and advertising materials or any property of a similar nature;
 
in each case, to the extent that the items in subsections (i) and (ii) (the
“Intellectual Property”) pertain to the use of such items in connection with the
advertising for sale, selling any of the Transferred Receivables and solely
after an Event of Termination collection of the Receivables and enforcement of
the Buyer’s rights under the Facility Documents,
 
(b)            The Originator agrees that the Originator’s rights under such
licenses and franchise agreements as are granted under this Section 2.03 shall
inure to the Buyer’s benefit. To the extent the grant of the aforesaid license
described is expressly prohibited by the licensor thereof, the Originator shall
exercise its commercially reasonable efforts to obtain the consent of such
licensor to the Originator’s grant to the Buyer of such license.  Even where use
is permitted, the Buyer agrees not to use any such license without giving the
Originator prior notice and unless an Event of Termination has occurred and is
continuing.  The Originator confirms that, as of the Closing Date, it owns or
has rights to use all Intellectual Property without infringement of or
interference with any intellectual property of any other Person.
 
(c)            The foregoing license is subject to the following conditions and
limitations: (i) the Buyer agrees that any Intellectual Property which is a
trade secret of Originator or otherwise maintained in confidence by the
Originator, shall be maintained in confidence by Buyer and shall not be
disclosed to any person or entity other than employees and contractors of Buyer
(or its assignees) who have a “need to know” such information and who have been
apprised on this restriction, and Buyer shall agree with any assignee of such
information that it shall be liable for any breach of this undertaking  by its
employees or contractors, (ii) with respect to Intellectual Property which is
licensed to Originator, Buyer agrees to abide by any applicable restrictions on
use in the applicable license agreement which would be binding upon the
Originator, were it using the licensed Intellectual Property in a similar manner
and (iii) with respect to any trademarks, service marks or trade names subject
to the license granted hereunder, Buyer agrees that the license shall be subject
to sufficient rights of quality control and inspection in favor of Originator to
avoid the risk of invalidation of such trademarks.  The license shall run for as
long as this Agreement is in effect.
 
ARTICLE THREE
CONDITIONS PRECEDENT
 
Section 3.01. Conditions to Closing.  The Closing shall be subject to the due
execution by, and delivery to, the Originator and the Buyer of this Agreement,
and the Buyer shall have received each item listed in the Schedule of Documents,
each in form and substance satisfactory to the Buyer of this Agreement.
 
Section 3.02. Conditions to all Transfers.  Each Transfer hereunder (including
the initial Transfer) shall be subject to satisfaction of the following further
conditions precedent as of the Transfer Date therefor:
 
(a)            the representations and warranties of the Originator contained
herein or in any other Facility Document as of such Transfer Date shall be true
and correct both
 
4

--------------------------------------------------------------------------------


 
before and after giving effect to such Transfer and to the application of the
Sale Price therefor, except to the extent that any such representation or
warranty expressly relates to an earlier date and except for changes therein
expressly permitted by this Agreement;
 
(b)            no Event of Termination or Incipient Termination Event shall have
occurred and be continuing or would result after giving effect to such Transfer
or the application of the Sale Price therefor; and
 
(c)            the Originator shall be in compliance with each of its covenants
and other agreements set forth in each Facility Document.
 
 
The acceptance by the Originator of the Sale Price for any Sold Receivables on
any Transfer Date shall be deemed to constitute, as of any such Transfer Date, a
representation and warranty by the Originator that the conditions in this
Section 3.02 have been satisfied.  Upon any such acceptance, title to the
Transferred Receivables sold or contributed on such Transfer Date shall be
vested absolutely in the Buyer, whether or not such conditions were in fact so
satisfied.
 
ARTICLE FOUR
REPRESENTATIONS, WARRANTIES AND COVENANTS
 
Section 4.01. Representations and Warranties of Originators.  To induce the
Buyer to purchase the Sold Receivables and to acquire the Contributed
Receivables, the Originator makes the following representations and warranties,
on each Transfer Date, to the Buyer, each and all of which shall survive the
execution and delivery of this Agreement.
 
(a)            Corporate Existence; Compliance with Law.  The Originator (i) is
a limited liability company duly organized, validly existing and in good
standing under the laws of its jurisdiction of formation as set forth on
Schedule 4.01(a) attached hereto (which is the Originator’s only state of
organization); (ii) is duly qualified to conduct business and is in good
standing in each other jurisdiction in which the nature of its business requires
it to be so qualified except where the failure to be so qualified is not
reasonably likely to result in a Material Adverse Effect; (iii) has the
requisite power and authority and the legal right to own, pledge, mortgage or
otherwise encumber and operate its properties, to lease the property it operates
under lease, and to conduct its business, in each case, as now, heretofore and
proposed to be conducted; (iv) has all licenses, permits, consents or approvals
from or by, and has made all filings with, and has given all notices to, all
Governmental Authorities having jurisdiction, to the extent required for such
ownership, operation and conduct, except where the failure to obtain such
licenses, permits, consents or approvals is not reasonably likely to result in a
Material Adverse Effect; (v) is in compliance with its Charter Documents; and
(vi) subject to specific representations set forth herein regarding ERISA, tax
laws and other laws, is in compliance with all applicable provisions of law,
except where the failure to comply, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.
 
(b)            Executive Offices; Collateral Locations; Corporate or Other
Names; FEIN.  As of the Closing Date, the current location of the Originator’s
chief executive offices, jurisdiction of organization, principal places of
business, other offices, the warehouses and premises within which any
Transferred Receivables, the Related Security or other Originator Collateral is
stored
 
5

--------------------------------------------------------------------------------


 
or located, and the locations of all records of the Originator concerning any
Transferred Receivables, the Related Security or other Originator Collateral are
set forth in Schedule 4.01(b). During the prior five years, except as set forth
in Schedule 4.01(b), the Originator has been known as or used any corporate,
fictitious or trade name.  In addition, Schedule 4.01(b) lists
the organizational identification number issued by the Originator’s state of
organization or states that no such number has been issued and lists the federal
employer identification number of the Originator.
 
(c)            Corporate Power, Authorization, Enforceable Obligations.  The
execution, delivery and performance by the Originator of this Agreement and the
other Facility Documents to which it is a party and the creation and perfection
of all Transfers and Liens provided for herein and therein: (i) are within such
Person’s power; (ii) have been duly authorized by all necessary or proper
action; (iii) do not contravene any provision of such Person’s Charter
Documents; (iv) do not violate any law or regulation applicable to it; (v) do
not conflict with any material contractual restriction binding on its property;
(vi) do not contravene any order, verdict, judgment, award, injunction or decree
binding on it or its property, and do not result in or require the creation of
any Adverse Claim on or with respect to any of its properties.
 
(d)            Governmental Consent.  No authorization or approval or other
action by, and no notice to or filing with, any Governmental Authority or other
Person is required for the due execution, delivery and performance by the
Originator of this Agreement or any other Facility Document to which it is a
party except for the filing of UCC financing statements in connection therewith.
 
(e)            Enforceability of Facility Documents.  Each of this Agreement and
the other Facility Documents to which it is a party constitutes the legal, valid
and binding obligation of the Originator enforceable against it in accordance
with its terms except as such enforcement may be limited by applicable
bankruptcy, insolvency, reorganization or similar laws affecting creditors’
rights and by general principles of equity.
 
(f)            No Litigation.  Except as set forth in Schedule 4.01(f), there
are no actions, suits or proceedings pending against the Originator, or to its
knowledge threatened in writing against it, or its property, in any court, or
before any arbitrator of any kind, or before or by any Governmental Authority,
which, if adversely determined, would reasonably be expected to have a Material
Adverse Effect or would materially adversely affect the collectibility of the
Transferred Receivables, or which affects or purports to affect the legality,
validity or enforceability of this Agreement or the other Facility Documents to
which it is a party.  The Originator is not in default with respect to any order
of any court, arbitrator or Governmental Authority.
 
(g)            Accuracy of Information.  No certificate, report or other written
information (including any schedule hereto) furnished or to be furnished by the
Originator to the Seller in connection with this Agreement or any Facility
Document is or shall be inaccurate in any material respect as of the date it is
or shall be dated or (except as otherwise disclosed to the Seller at such time)
as of the date so furnished.
 
6

--------------------------------------------------------------------------------


 
(h)            Account Information.  The names and addresses of all the Lock-Box
Banks with respect to the Transferred Receivables, together with the account
numbers of the related Lock-Box Accounts, are specified in Schedule 4.01(h) to
the Purchase Agreement (or at such other Lock-Box Banks and/or with such other
Lock-Box Accounts as have been notified to the Agent in accordance with Sections
5.03(e) and  5.04(d) of the Purchase Agreement) and with respect to which all
action required by Sections 5.03(e) and 5.04(d) of the Purchase Agreement has
been taken and completed. The Originator has caused its Obligors to make payment
to a Lock-Box Account.  The Lock-Box Accounts are the only accounts to which
Collections of Transferred Receivables are remitted by Obligors.
 
(i)            Perfection of Interest in Transferred Receivables and Receivables
Assets.  Eligibility.  The Originator owns the Transferred Receivables free and
clear of any Adverse Claim, and the Buyer has acquired a valid and perfected
100% ownership interest in each Transferred Receivable, in each case free and
clear of any Adverse Claim and the Originator has caused such financing
statements to be filed against it as are necessary to effect the foregoing; and
no effective financing statement or other instrument similar in effect, is filed
in any recording office listing the Originator as debtor, covering any
Transferred Receivable except as such as may be filed in favor of the Agent (or
in favor of the Originator and assigned to the Buyer and then the Agent).
 
(j)            Solvency.  Both before and after giving effect to (i) the
transactions contemplated by this Agreement and the other Facility Documents and
(ii) the payment and accrual of all transaction costs in connection with the
foregoing, the Originator is and will be Solvent.  No event of the type
described in Section 7.01(g) of the Purchase Agreement has been commenced or
threatened against the Originator.
 
(k)            Material Adverse Effect.  Between September 30, 2007, and the
Closing Date, (i) the Originator has not incurred any obligations, contingent or
non-contingent liabilities, liabilities for charges, long-term leases or unusual
forward or long-term commitments that, alone or in the aggregate, could
reasonably be expected to have a Material Adverse Effect, (ii) no contract,
lease or other agreement or instrument has been entered into by the Originator
or has become binding upon the Originator’s assets and no law or regulation
applicable to the Originator has been adopted that has had or could reasonably
be expected to have a Material Adverse Effect, (iii) the Originator is not in
default under any material contract, lease or other agreement or instrument to
which the Originator is a party that alone or in the aggregate could reasonably
be expected to have a Material Adverse Effect, and (iv) no event has occurred
that alone or together with other events could reasonably be expected to have a
Material Adverse Effect with respect to the Originator, in each case other than
(x) disclosed in the Parent’s financial statements as of December 31, 2006, and
(y) disclosed prior to the date hereof in press releases or in writing to the
Agent.
 
(l)            Taxes.  All material tax returns, reports and statements,
including information returns, required by any Governmental Authority to be
filed by the Parent and its Subsidiaries have been filed with the appropriate
Governmental Authority and all material taxes have been paid prior to the date
on which any fine, penalty, interest or late charge may be added thereto for
nonpayment thereof (or any such fine, penalty, interest, late charge or loss has
been paid), excluding charges or other amounts being contested in good faith.
Schedule 4.01(l) sets forth as
 
7

--------------------------------------------------------------------------------


 
of the Closing Date (i) those taxable years for which the Originator’s tax
returns are currently being audited by the IRS and (ii) any assessments or
threatened assessments in connection with such audit or otherwise currently
outstanding. As to all audits of the Originator currently being conducted by any
taxing authority, the Originator believes that it has fully reserved for any
liability that might result from such audits.  Except as described on Schedule
4.01(l), the Originator has not executed or filed with the IRS any agreement or
other document extending, or having the effect of extending, the period for
assessment or collection of any charges. The Originator is not liable for any
charges relating to taxes: (y) under any agreement (including any tax sharing
agreements other than with the Parent and its Subsidiaries) or (z) to the best
of the Originator’s knowledge, as a transferee. As of the Closing Date, the
Originator has not agreed or been requested to make any adjustment under IRC
Section 481(a), by reason of a change in accounting method or otherwise, that
would have a Material Adverse Effect.
 
(m)            [Reserved]
 
(n)            ERISA.
 
(i)            Each Qualified Plan, if any, has been determined by the IRS to
qualify under Section 401 of the IRC, the trusts created thereunder have been
determined to be exempt from tax under the provisions of Section 501 of the IRC,
and nothing has occurred that would reasonably be expected to cause the loss of
such qualification or tax-exempt status. With respect to the Plans, (x) each
Plan is materially in compliance with the applicable provisions of ERISA and the
IRC, including the timely filing of all reports required under the IRC or ERISA,
(y) neither the Originator nor any of its ERISA Affiliates has knowingly failed
to make any contribution or pay any amount due as required by either Section 412
of the IRC or Section 302 of ERISA or the terms of any such Plan and (z) neither
the Originator nor any of its ERISA Affiliates has engaged in a “prohibited
transaction”, as defined in Section 4975 of the IRC, in connection with any Plan
that would subject the Originator to a material tax on prohibited transactions
imposed by Section 4975 of the IRC.
 
(ii)            Except as set forth in Schedule 4.01(n), (A) no Title IV Plan
has any Unfunded Pension Liability; (B) no ERISA Event or event described in
Section 4062(e) of ERISA with respect to any Title IV Plan has occurred or is
reasonably expected to occur; (C) there are no pending or, to the knowledge of
the Originator, threatened material claims (other than claims for benefits in
the normal course), sanctions, actions or lawsuits, asserted or instituted
against any Plan or any Person as fiduciary or sponsor of any Plan; (D) neither
the Originator nor any of its ERISA Affiliates has incurred or reasonably
expects to incur any material liability as a result of a complete or partial
withdrawal from a Multiemployer Plan under Section 4204 of ERISA; (E) within the
last five years no Title IV Plan with material Unfunded Pension Liabilities has
been transferred outside of the “controlled group” (within the meaning of
Section 4001(a)(14) of ERISA) of the Originator or any of its ERISA Affiliates;
(F) Stock of the Originator and its ERISA Affiliates make up, in the aggregate,
no more than 10% of the assets of any Plan, measured on the basis of fair market
value as of the last valuation date of any Plan; and (G) no liability under any
Title IV Plan has been satisfied with the purchase of
 
8

--------------------------------------------------------------------------------


 
a contract from an insurance company that is not rated AAA by S&P or an
equivalent rating by another nationally recognized rating agency.
 
(o)            Margin Regulations. The Originator is not engaged, nor will it
engage, principally or as one of its important activities, in the business of
extending credit for the purpose of “purchasing” or “carrying” any “margin
security” as such terms are defined in Regulations G or U of the Federal Reserve
Board as now and from time to time hereafter in effect (such securities being
referred to herein as “Margin Stock”). The Originator does not own any Margin
Stock, and no portion of the Sale Price for any Sale hereunder will be used,
directly or indirectly, for the purpose of purchasing or carrying any Margin
Stock, for the purpose of reducing or retiring any Indebtedness that was
originally incurred to purchase or carry any Margin Stock or for any other
purpose that might cause any portion of such proceeds to be considered a
“purpose credit” within the meaning of Regulations T, U or X of the Federal
Reserve Board.
 
(p)            Nonapplicability of Bulk Sales Laws.  No transaction contemplated
by this Agreement or any of the other Facility Documents requires compliance
with any bulk sales act or similar law.
 
(q)            Investment Company Act.  The Originator is not required to
register as an “investment company” within the meaning of the Investment Company
Act of 1940, as amended.
 
(r)            Books and Records; Minutes.  The Charter Documents of the
Originator require it to maintain (i) books and records of account and
(ii) minutes of the meetings and other proceedings of its Stockholders and board
of directors.
 
(s)            Representations and Warranties in Other Facility Documents.  Each
of the representations and warranties of the Originator contained in the other
Facility Documents is true and correct in all material respects and the
Originator hereby makes each such representation and warranty to, and for the
benefit of, the Buyer as if the same were set forth in full herein, and the
Originator consents to the assignment of the Buyer’s rights to the Purchasers
and the Agent (and their successors and assigns) as contemplated in
Section 4.02(g).
 
(t)            Use of Proceeds.  No proceeds of any Purchase will be used by the
Buyer to acquire any security in any transaction which is subject to Section 12
of the Securities Exchange Act of 1934, as amended.
 
(u)            Transferred Receivables.  With respect to each Transferred
Receivable originated by the Originator and Transferred hereunder:
 
(i)            such Receivable satisfies the criteria for an Eligible
Receivable;
 
(ii)            prior to its Transfer to the Buyer the Originator had the full
right, power and authority to sell, contribute, assign, transfer and pledge its
interest therein as contemplated under this Agreement and the other Facility
Documents and, following such Transfer, such Receivable will not be subject to
any Adverse Claim as a result of any action or inaction on the part of the
Originator; and
 
9

--------------------------------------------------------------------------------


 
(iii)            the Transfer of each such Receivable pursuant to this Agreement
constitutes a valid sale, contribution, transfer, assignment, setover and
conveyance to the Buyer of all right, title and interest of the Originator in
and to such Receivable.
 
 
The representations and warranties described in this Section 4.01 shall survive
the Transfer of the Transferred Receivables to the Buyer, any subsequent
assignment of the Transferred Receivables by the Buyer, and the termination of
this Agreement and the other Facility Documents and shall continue until the
indefeasible payment in full of all Transferred Receivables.
 
Section 4.02. Affirmative Covenants of Originators.  The Originator covenants
and agrees that, unless otherwise consented to by the Buyer, from and after the
Closing Date and until the Termination Date as follows, each of which shall
survive the execution and delivery of this Sale Agreement:
 
(a)            Compliance with Laws. Etc.  The Originator will comply in all
material respects with all applicable laws, rules, regulations and orders with
respect to all Receivables and the other Facility Documents.
 
(b)            Preservation of Corporate Existence.  The Originator will observe
all procedures required by its certificate of formation and limited liability
company agreement and preserve and maintain its existence, rights, franchises
and privileges in the jurisdiction of its formation, except to the extent that
the failure to do so could not reasonably be expected to result in a Material
Adverse Effect, and qualify and remain qualified in good standing as a foreign
corporation in each jurisdiction where the failure to preserve and maintain such
rights, franchises, privileges and qualifications would have a Material Adverse
Effect.
 
(c)            Performance and Compliance with Receivables and Credit and
Collection Policy.  The Originator will at its expense timely and fully perform
and comply, in all material respects, with (i) all provisions, covenants and
other promises required to be observed by it under the  Transferred Receivables,
the Related Security and Contracts and (ii) the Credit and Collection Policy in
regard to each Transferred Receivable.
 
(d)            Collections; Lock-Box Agreements.  The Originator will
(i) instruct all Obligors of Transferred Receivables to cause all Collections to
be deposited directly to one of the Lock-Box Accounts and, if it shall receive
any Collections, remit such Collections to a Lock-Box Account, and (ii) deposit,
or cause to be deposited, any Collections in respect of Transferred Receivables
received by it into any of the Lock-Box Accounts not later than one Business Day
after receipt thereof.
 
(e)            Offices, Records and Books of Account; Etc.  The Originator
(i) shall keep its principal place of business and chief executive office (as
such terms are used in the UCC) and the office where it keeps its Records
concerning the Transferred Receivables at its address set forth in Section 6.01
and keep its State of organization at the State set forth in Section 4.01(b) or,
upon at least 30 days’ prior written notice of a proposed change to the Buyer,
at any other locations in jurisdictions where all actions reasonably requested
by the Buyer to protect and
 
10

--------------------------------------------------------------------------------


 
perfect the interest of the Buyer and its assignees in the Receivables and
related items have been taken and completed and (ii) shall provide the Buyer
with at least 30 days’ written notice prior to making any change in its name or
making any other change in its identity or corporate structure (including by
merger) which could render any UCC financing statement filed in connection with
this Agreement “seriously misleading” as such term is used in the UCC; each
notice pursuant to this sentence shall set forth the applicable change and the
effective date thereof.  The Originator also will maintain and implement
administrative and operating procedures (including, without limitation, an
ability to recreate records evidencing the Transferred Receivables and related
Contracts in the event of the destruction of the originals thereof), and keep
and maintain all documents, books, records, computer tapes and disks and other
information reasonably necessary or advisable for the collection of all
Transferred Receivables (including, without limitation, records adequate to
permit the daily identification of each Transferred Receivable and all
Collections of and adjustments to each existing Transferred Receivable).
 
(f)            Access.  The Originator shall, during normal business hours, upon
five Business Day’s prior notice, permit the Agent, or the Agent’s agents or
representatives, (A) to have access to all records, files, books of account,
data bases and information pertaining to all Transferred Receivables and any
other Related Security, including the Records, (B) to discuss matters relating
to the Transferred Receivables or the Originator’s performance hereunder with
any of its officers or employees having knowledge of such matters, and (C) to
inspect, audit and to make extracts therefrom at the Originator’s expense;
provided, however, that prior to an Event of Termination not more than one such
audit or inspection per year shall be at the expense of the Originator, and
provided, further that no such prior notice shall be required if an Event of
Termination has occurred and is continuing.
 
(g)            Assignment.  The Originator agrees that, to the extent permitted
under the Purchase Agreement, the Buyer may assign all of its right, title and
interest in, to and under the Transferred Receivables, the license granted
pursuant to Section 2.03 and this Agreement, including its right to exercise the
remedies set forth in Section 4.04. The Originator agrees that, upon any such
assignment, the assignee thereof may, upon the occurrence of an Event of
Termination, enforce directly, without joinder of the Buyer, all of the
obligations of the Originator hereunder, including any obligations of the
Originator set forth in Sections 4.02(m), 4.04, 5.01 and 6.14.
 
(h)            Compliance with Agreements and Applicable Laws.  The Originator
shall perform each of its obligations under this Agreement and the other
Facility Documents and comply with all federal, state and local laws and
regulations applicable to it and the Transferred Receivables, except to the
extent that the failure to so comply, individually or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect.
 
(i)            Maintenance of Existence and Conduct of Business.  The Originator
shall: (i) do or cause to be done all things necessary to preserve and keep in
full force and effect its existence and its rights and franchises; (ii) continue
to conduct its business substantially as now conducted or as otherwise permitted
hereunder and in accordance with the terms of its Charter Documents; and
(iii) transact business only in such corporate and trade names as are set forth
in Schedule 4.02(i) or, upon 30 days’ prior written notice to the Buyer and the
Agent, in such other corporate
 
11

--------------------------------------------------------------------------------


 
or trade names with respect to which all action requested by Buyer, any
Purchaser or the Agent pursuant to Section 6.13 shall have been taken with
respect to the Transferred Receivables.
 
(j)            Reporting Requirements. The Originator will provide to the Buyer
the following:
 
(i)            as soon as practicable and in any event within five (5) Business
Days after becoming aware of the occurrence of each Event of Termination or an
Incipient Termination Event, a statement from the Originator setting forth
details of such Event of Termination or Incipient Termination Event and the
action that the Originator has taken and proposes to take with respect thereto;
 
(ii)            such other information respecting the Transferred Receivables,
the Related Security, the Originator Collateral or the condition or operations,
financial or otherwise, of the Originator as the Buyer may from time to time
reasonably request;
 
(iii)            as soon as practicable and in any event within five (5)
Business Days after the Originator obtains knowledge thereof, notice of any (a)
litigation, investigation or proceeding which may exist at any time between the
Originator and any Governmental Authority which, if not cured or if adversely
determined, as the case may be, is reasonably likely to have a Material Adverse
Effect; or (b) other litigation or proceeding which is reasonably likely to have
a Material Adverse Effect or (c) other litigation or proceeding relating to any
Facility Document;
 
(iv)            as soon as practicable and in any event within five (5) Business
Days after the occurrence thereof, notice of any event which is reasonably
likely to have a Material Adverse Effect; and
 
(v)            within 10 Business Days of the end of each fiscal quarter, an
Officer’s Certificate of the Originator certifying that the Originator is in
compliance with Section 4.02(e).
 
(k)            Use of Proceeds.  The Originator shall utilize the proceeds of
the Sale Price obtained by it for each Sale made by it hereunder solely for
general corporate purposes (including the retirement or repayment of third party
debt and loans made to Affiliates) and to pay any related expenses payable by
the Originator under this Agreement and the other Facility Documents in
connection with the transactions contemplated hereby and thereby and for no
other purpose.
 
(l)            Separate Identity.
 
(i)            The Originator shall maintain corporate records and books of
account separate from those of the Buyer.
 
(ii)            The financial statements of the Originator shall disclose the
effects of the Originator’s transactions in accordance with GAAP and, in
addition, disclose that (A) the Buyer’s sole business consists of the purchase
or acceptance through capital contribution
 
12

--------------------------------------------------------------------------------


 
of the Transferred Receivables from the Originators and the subsequent resale of
interests in the Transferred Receivables to the Purchasers, (B) the Buyer is a
legal entity separate from the Originator with its own separate creditors who
will be entitled, upon its liquidation, to be satisfied out of the Buyer’s
assets, prior to any value in the Buyer becoming available to such entities’
equity holders and (C) the assets of the Buyer are not available to pay
creditors of the Originator or any of its Affiliates.  The resolutions,
agreements and other instruments underlying the transactions described in this
Agreement shall be continuously maintained by the Originator as official
records.
 
(iii)            The Originator shall keep its assets and its liabilities wholly
separate from those of the Buyer except as permitted or contemplated by this
Agreement and the related Facility Documents.
 
(iv)            The Originator shall conduct its business solely in its own name
through its duly authorized officers or agents and in a manner designed not to
mislead third parties as to the separate identity of the Buyer.
 
(v)            The Originator shall maintain an arm’s-length relationship with
the Buyer and shall not mislead third parties by conducting or appearing to
conduct business on behalf of the Buyer or expressly or implicitly representing
or suggesting that the Originator is liable or responsible for the indebtedness
of the Buyer or that the assets of the Originator are available to pay the
creditors of the Buyer.
 
(vi)            The Originator shall cause operating expenses and liabilities of
the Buyer to be paid from the Buyer’s own funds other than as provided in
Section 6.14 hereof.
 
(vii)            The Originator shall at all times have stationery and other
business forms and a mailing address separate from those of the Buyer.
 
(viii)                       The Originator shall at all times limit its
transactions with the Buyer only to those expressly contemplated or permitted
hereunder or under any other Facility Document.
 
(ix)            The Originator shall comply with (and cause to be true and
correct) each of the facts and assumptions contained in the bankruptcy opinions
of Skadden, Arps, Meagher & Flom LLP delivered pursuant to the Schedule of
Documents.
 
(m)            Adjustments to Sale Price.  If on any day the Billed Amount of
any Transferred Receivable is reduced as a result of any Dilution Factors, the
Originator thereof shall make a cash payment to the Buyer in the amount of such
excess by remitting such amount to a Lock-Box Account in accordance with the
terms of the Purchase Agreement.
 
(n)            Reports and Records Regarding Transferred Receivables and
Reconveyed Receivables.  The Originator shall prepare and deliver all reports,
statements and records required to be delivered by it hereunder or under any
other Facility Documents so as to clearly distinguish Receivables that are
subsequently reconveyed to the Originator pursuant to Section 4.04 hereof from
Transferred Receivables that are not so reconveyed.
 
13

--------------------------------------------------------------------------------


 
(o)            Marking of Records. At its expense, within thirty (30) days after
the Closing Date, the Originator shall mark the master data processing records
relating to Transferred Receivables originated by it and related Contracts, if
any, with the Sale Legend, evidencing that such Transferred Receivables and
related Contracts, if any, have been sold in accordance with this Agreement.
 
(p)            Lock-Box Agreements.  Each Lock-Box Account shall at all times be
subject to an Account Control Agreement.
 
(q)            Bulk Sales.  The Originator will comply with the provisions of
any applicable bulk sales law (including any applicable bulk transfer
provisions), if any, and will pay all applicable bulk sales fees and taxes, if
any, incurred in connection with the transactions contemplated by the Facility
Documents.
 
Section 4.03. Negative Covenants of Originators.  The Originator covenants and
agrees that, without the prior written consent of the Buyer and the Agent, from
and after the Closing Date and until the Termination Date:
 
(a)            Sale of Assets.  The Originator shall not sell, transfer, convey,
lease, assign (by operation of law or otherwise) or otherwise dispose of, or
assign any right to receive income in respect of, (i) other than to the Buyer
pursuant to this Agreement, any Transferred Receivable or Contract therefor, any
of its rights with respect to any Lock-Box Account or any other Originator
Collateral, or (ii) without prior notice to the Buyer, all or substantially all
of the Originator’s business, other properties or other assets.
 
(b)            Sales; Liens.  The Originator shall not sell, assign (by
operation of law or otherwise) or otherwise dispose of, or create, incur, assume
or permit to exist any Adverse Claim on or with respect to its Transferred
Receivables, the Related Security or any other Originator Collateral (whether
now owned or hereafter acquired) except for the Liens set forth in Schedule
4.03(b) and other Permitted Originator Encumbrances.  The Originator will not
grant, create, incur or suffer to exist any Adverse Claims upon or with respect
to any inventory the sale of which may give rise to a Receivable unless it
obtains express agreements from the holders of such Adverse Claims that no such
Adverse Claims extend to any of the Transferred Receivables, the other Related
Security or the Lock-Box Accounts.
 
(c)            Modifications of Receivables or Contracts.  The Originator, in
its capacity as Originator, shall not extend, amend, forgive, discharge,
compromise, cancel or otherwise modify the terms of any Transferred Receivable
originated by it, or amend, modify or waive any term or condition of any
Contract therefor.
 
(d)            Sale Characterization.  The Originator shall not make statements
or disclosures or prepare any financial statements for any purpose, including
for federal income tax, reporting or accounting purposes, that shall account for
the transactions contemplated by this Agreement in any manner other than
(i) with respect to the Sale of each Transferred Receivable originated by it, as
a true sale or absolute assignment of its full right, title and ownership
interest in such Transferred Receivable and (ii) with respect to the Transfer of
each Contributed Receivable under this Agreement, as a contribution to the
capital of the Buyer.
 
14

--------------------------------------------------------------------------------


 
(e)            Capital Structure and Business.  The Originator shall not, nor
shall the Originator permit its Subsidiaries to (i) make any changes in any of
its business objectives, purposes or operations that could have or result in a
Material Adverse Effect or (ii) amend, supplement or otherwise modify its
certificate or Charter Documents in a manner that could have or result in a
Material Adverse Effect.
 
(f)            Actions Affecting Rights.  The Originator shall not (i) take any
action, or fail to take any action, if such action or failure to take action may
interfere with the enforcement of any rights hereunder or under the other
Facility Documents, including rights with respect to the Transferred
Receivables; (ii) waive or alter any rights with respect to such Transferred
Receivables (or any agreement or instrument relating thereto); or (iii) fail to
pay any tax, assessment, charge, fee or other obligation of the Originator with
respect to such Transferred Receivables, or fail to defend any action, if such
failure to pay or defend may adversely affect the priority or enforceability of
the perfected title of the Buyer to and beneficial ownership interest of the
Buyer in such Transferred Receivables or, prior to their Transfer hereunder, the
Originator’s right, title or interest therein.
 
(g)            ERISA.  The Originator shall not, nor shall it cause or permit
any ERISA Affiliate to, (x) cause or permit to occur an event that could result
in the imposition of a Lien under Section 412 of the IRC or Section 302 or 4068
of ERISA or (y) cause or permit to occur  an ERISA Event.
 
(h)            Change to Credit and Collection Policies.  The Originator shall
comply with the Credit and Collection Policies, and no change shall be made to,
the Credit and Collection Policies without the prior written consent of the
Buyer.
 
(i)            Adverse Tax Consequences.  The Originator shall not fail or
neglect to perform, keep or observe any of its obligations hereunder or under
the other Facility Documents, that would have the effect directly or indirectly
of subjecting any payment to the Buyer to withholding taxation.
 
(j)            No Proceedings.  From and after the Closing Date and until the
date one year plus one day following the Termination Date, the Originator shall
not directly or indirectly, institute or cause to be instituted against the
Buyer any involuntary proceeding of the type referred to in Section 7.01(g) of
the Purchase Agreement.
 
(k)            Commingling.  The Originator shall not deposit or permit the
deposit of any funds that do not constitute Collections of Transferred
Receivables into any Lock-Box Account, and the Originator shall ensure that no
Collections or other proceeds with respect to a Transferred Receivable
reconveyed to it pursuant to Section 4.04 hereof are paid or deposited into any
Lock-Box Account.  If such funds are nonetheless deposited into a Lock-Box
Account the Originator shall notify the Servicer to promptly remit any such
amounts as directed by the Originator.
 
(l)            Financial Covenants.  The Originator shall provide notice to the
Buyer of the substance of any changes to the financial covenants set forth in
Annex 4.03(l) and such changes shall be incorporated into Annex 4.03(l).  The
Originator shall not breach or fail to comply with any of the financial
covenants set forth in Annex 4.03(l), nor permit the Parent to do so.
 
15

--------------------------------------------------------------------------------


 
Section 4.04. Breach of Eligibility Criteria.  Upon discovery by (a) the
Originator or the Buyer that a Transferred Receivable was not an Eligible
Receivable on the date sold hereunder, the party discovering the same shall give
prompt written notice thereof to the other parties hereto.  The Originator
shall, if requested by notice from the Buyer, as soon as practicable, but no
later than the Settlement Date for the Monthly Period in which such notice was
received, either (a) repurchase such Transferred Receivable from the Buyer for
cash, (b) transfer ownership of one or more new Eligible Receivables to the
Buyer on such Business Day, or (c) make a capital contribution in cash to the
Buyer by remitting the amount (the “Rejected Amount”) of such capital
contribution to a Lock-Box Account in accordance with the terms of the Purchase
Agreement, in each case in an amount equal to the Outstanding Balance of such
Transferred Receivable.
 
ARTICLE FIVE
 
INDEMNIFICATION
 
Section 5.01. Indemnification.  Without limiting any other rights that the Buyer
or any of its Stockholders, officers, directors, employees, agents or
representatives (each, an “Buyer Indemnified Party”) may have hereunder or under
applicable law, the Originator hereby agrees to indemnify and hold harmless,
each Buyer Indemnified Party from and against any and all Indemnified Amounts
that may be claimed or asserted against or incurred by any such Buyer
Indemnified Party in connection with or arising out of the transactions
contemplated under this Agreement or under any other Facility Document (whether
directly or indirectly), including any and all legal costs and expenses, or in
respect of any Transferred Receivable conveyed by the Originator or any Contract
therefor or any Originator Collateral or the use by the Originator of the Sale
Price therefor; provided, that the Originator shall not be liable for any
indemnification to a Buyer Indemnified Party to the extent that any such
Indemnified Amounts result solely from (a) such Buyer Indemnified Party’s gross
negligence or willful misconduct, as finally determined by a court of competent
jurisdiction, (b) recourse for uncollectible or uncollected Transferred
Receivables, or (c) any income tax or franchise tax incurred by any Buyer
Indemnified Party, except to the extent that the incurrence of any such tax
results from a breach of or default by the Originator under this Agreement or
any other Facility Document.  Subject to the exceptions set forth in
clauses (a), (b) and (c) of the immediately preceding sentence but otherwise
without limiting the generality of the foregoing, the Originator shall pay on
demand to each Buyer Indemnified Party any and all Indemnified Amounts to the
extent relating to or resulting from:
 
(i)            reliance on any representation or warranty made or deemed made by
the Originator (or any of its officers) under or in connection with this
Agreement or any other Facility Document or on any written information delivered
by the Originator pursuant hereto or thereto that shall have been incorrect in
any material respect when made or deemed made or delivered;
 
(ii)            the failure by the Originator to comply with any term, provision
or covenant contained in this Agreement, any other Facility Document or any
agreement executed in connection herewith or therewith, any applicable law, rule
or regulation with respect to any Transferred Receivable or Contract therefor,
the Related Security or any other Originator Collateral, or the nonconformity of
any Transferred Receivable or the
 
16

--------------------------------------------------------------------------------


 
Contract therefor, the Related Security or any Originator Collateral with any
such applicable law, rule or regulation;
 
(iii)            the failure to vest and maintain vested in the Buyer valid and
properly perfected title to and beneficial ownership of the Receivables that
constitute Transferred Receivables, together with all Collections in respect
thereof, free and clear of any Adverse Claim;
 
(iv)            any dispute, claim, offset or defense of any Obligor (other than
its discharge in bankruptcy) to the payment of any Transferred Receivable that
is the subject of a Transfer hereunder (including a defense based on such
Transferred Receivable or the Contract therefor not being a legal, valid and
binding obligation of such Obligor enforceable against it in accordance with its
terms), or any other claim resulting from the sale of the merchandise or
services giving rise to such Transferred Receivable or the furnishing or failure
to furnish such merchandise or services or relating to collection activities
with respect to such Transferred Receivable (if such collection activities were
performed by any Affiliate acting as a Servicer), except to the extent that such
dispute, claim, offset or defense results solely from any action or inaction on
the part of the Buyer;
 
(v)            any products liability claim or other claim arising out of or in
connection with merchandise, insurance or services that is the subject of any
Contract with respect to the Transferred Receivables;
 
(vi)            the commingling of Collections with respect to Transferred
Receivables by the Originator at any time with its other funds or the funds of
any other Person ;
 
(vii)            any failure by the Originator to cause the filing of, or any
delay in filing, financing statements or other similar instruments or documents
under the UCC of any applicable jurisdiction or any other applicable laws with
respect to any Transferred Receivable that is the subject of a Sale by the
Originator hereunder, whether at the time of any such Transfer or at any
subsequent time;
 
(viii)                       any failure by the Originator or the Servicer to
perform, keep or observe any of their respective duties or obligations
hereunder, under any other Facility Document or under any Contract related to a
Transferred Receivable, the Related Security or the other Originator Collateral;
 
(ix)            any failure of a Lock-Box Bank to comply with the terms of the
applicable Lock-Box Agreement;
 
(x)            any investigation, litigation or proceeding related to this
Agreement or the use of the Sale Price obtained in connection with any Sale or
the ownership of Transferred Receivables, the Related Security or Collections
with respect thereto or in respect of any Transferred Receivable, the Related
Security or Contract, except to the extent any such investigation, litigation or
proceeding relates to a matter involving a Buyer Indemnified Party for which the
Originator and any of its Affiliates is not at fault, as finally determined by a
court of competent jurisdiction;
 
17

--------------------------------------------------------------------------------


 
(xi)            any claim brought by any Person other than a Buyer Indemnified
Party arising from any activity by the Originator or any of its Affiliates in
servicing, administering or collecting any Transferred Receivables or Originator
Collateral; or
 
(xii)            the failure of any Transferred Receivable to satisfy, as of the
date of transfer hereunder, the requirements of eligibility contained in the
definition of “Eligible Receivable”.
 
NO BUYER INDEMNIFIED PARTY SHALL BE RESPONSIBLE OR LIABLE TO ANY OTHER PARTY TO
THIS AGREEMENT OR ANY OTHER RELATED DOCUMENT, ANY SUCCESSOR, ASSIGNEE OR THIRD
PARTY BENEFICIARY OF SUCH PERSON OR ANY OTHER PERSON ASSERTING CLAIMS
DERIVATIVELY THROUGH SUCH PARTY, FOR INDIRECT, PUNITIVE, EXEMPLARY OR
CONSEQUENTIAL DAMAGES THAT MAY BE ALLEGED AS A RESULT OF ANY TRANSACTION
CONTEMPLATED HEREUNDER OR THEREUNDER.
 
ARTICLE SIX
MISCELLANEOUS
 
Section 6.01. Notices.  Except as otherwise provided herein, whenever it is
provided herein that any notice, demand, request, consent, approval, declaration
or other communication shall or may be given to or served upon any of the
parties by any other parties, or whenever any of the parties desires to give or
serve upon any other parties any communication with respect to this Agreement,
each such notice, demand, request, consent, approval, declaration or other
communication shall be in writing and shall be deemed to have been validly
served, given or delivered (a) upon the earlier of actual receipt and three
Business Days after deposit in the United States Mail, registered or certified
mail, return receipt requested, with proper postage prepaid, (b) one Business
Day after deposit with a reputable overnight courier with all charges prepaid or
(c) when delivered, if hand-delivered by messenger, all of which shall be
addressed to the party to be notified and sent to the address or facsimile
number set forth below in this Section 6.01 or to such other address (or
facsimile number) as may be substituted by notice given as herein provided:
 
 
ACCO:
ACCO Brands USA LLC

 
c/o ACCO Brands Corporation

 
300 Tower Parkway

 
Lincolnshire, IL 60069

 
Attention: Steve Rubin, Senior Vice President, Secretary and
General Counsel

 
 
Buyer:
ACCO Brands Receivables Funding LLC

 
c/o ACCO Brands Corporation

 
300 Tower Parkway

 
Lincolnshire, IL 60069

 
Attention: Steve Rubin, Senior Vice President, Secretary and
General Counsel

 
18

--------------------------------------------------------------------------------


 
provided, that each such declaration or other communication shall be deemed to
have been validly delivered to the Agent under this Agreement upon delivery to
the Agent or any Purchaser in accordance with the terms of the Purchase
Agreement. The giving of any notice required hereunder may be waived in writing
by the party entitled to receive such notice. Failure or delay in delivering
copies of any notice, demand, request, consent, approval, declaration or other
communication to any Person (other than the Buyer) designated in any written
communication provided hereunder to receive copies shall in no way adversely
affect the effectiveness of such notice, demand, request, consent, approval,
declaration or other communication. Notwithstanding the foregoing, whenever it
is provided herein that a notice is to be given to any other party hereto by a
specific time, such notice shall only be effective if actually received by such
party prior to such time, and if such notice is received after such time or on a
day other than a Business Day, such notice shall only be effective on the
immediately succeeding Business Day.
 
Section 6.02. No Waiver; Remedies.  The Buyer’s failure, at any time or times,
to require strict performance by the Originator of any provision of this
Agreement shall not waive, affect or diminish any right of the Buyer thereafter
to demand strict compliance and performance herewith or therewith.  Any
suspension or waiver of any breach or default hereunder shall not suspend, waive
or affect any other breach or default whether the same is prior or subsequent
thereto and whether the same or of a different type.  None of the undertakings,
agreements, warranties, covenants and representations of the Originator
contained in this Agreement, and no breach or default by the Originator
hereunder or thereunder, shall be deemed to have been suspended or waived by the
Buyer unless such waiver or suspension is by an instrument in writing signed by
an officer of or other duly authorized signatory of the Buyer and directed to
the Originator specifying such suspension or waiver.  The Buyer’s rights and
remedies under this Agreement shall be cumulative and nonexclusive of any other
rights and remedies that the Buyer may have under any other agreement, including
the other Facility Documents, by operation of law or otherwise.
 
Section 6.03. Successors and Assigns.  This Agreement shall be binding upon and
shall inure to the benefit of the Originator and the Buyer and their respective
successors and permitted assigns, except as otherwise provided herein.  The
Originator may not assign, transfer, hypothecate or otherwise convey its rights,
benefits, obligations or duties hereunder without the prior express written
consent of the Buyer.  Any such purported assignment, transfer, hypothecation or
other conveyance by the Originator without the prior express written consent of
the Buyer shall be null and void.  The Originator acknowledges that, to the
extent permitted under the Purchase Agreement, the Buyer may assign its rights
granted hereunder, including the benefit of any of its rights in Originator
Collateral granted under Article II and any indemnities under Article V, and
upon such assignment, such assignee shall have, to the extent of such
assignment, all rights of the Buyer hereunder and, to the extent permitted under
the Purchase Agreement, may in turn assign such rights.  The Originator agrees
that, upon any such assignment, such assignee may, following the occurrence of
an Event of Termination, enforce directly, without joinder of the Buyer, the
rights set forth in this Agreement.  All such assignees, including parties to
the Purchase Agreement in the case of any assignment to such parties, shall be
third party beneficiaries of, and shall be entitled to enforce the Buyer’s
rights and remedies under, this Agreement to the same extent as if they were
parties hereto.  Without limiting the generality of the foregoing, all notices
to be provided to the Buyer hereunder shall be given to both the Buyer and the
Agent under the Purchase Agreement, and shall be effective only upon
 
19

--------------------------------------------------------------------------------


 
delivery or dispatch, as applicable, to the Agent.  The terms and provisions of
this Agreement are for the purpose of defining the relative rights and
obligations of the Originators and the Buyer with respect to the transactions
contemplated hereby and, except for the Purchasers and the Agent, no Person
shall be a third party beneficiary of any of the terms and provisions of this
Agreement.
 
Section 6.04. Termination; Survival of Obligations.
 
(a)            This Agreement shall create and constitute the continuing
obligations of the parties hereto in accordance with its terms, and shall remain
in full force and effect until the Termination Date.
 
(b)            Except as otherwise expressly provided herein or in any other
Facility Document, no termination or cancellation (regardless of cause or
procedure) of any commitment made by the Buyer under this Agreement shall in any
way affect or impair the obligations, duties and liabilities of the Originator
or the rights of the Buyer relating to any unpaid portion of any and all
recourse and indemnity obligations of the Originator to the Buyer, including
those set forth in Sections 4.04, 5.01 and 6.14, due or not due, liquidated,
contingent or unliquidated or any transaction or event occurring prior to such
termination, or any transaction or event, the performance of which is required
after the Termination Date.  Except as otherwise expressly provided herein or in
any other Facility Document, all undertakings, agreements, covenants, warranties
and representations of or binding upon the Originator, and all rights of the
Buyer hereunder, all as contained in the Facility Documents, shall not terminate
or expire, but rather shall survive any such termination or cancellation and
shall continue in full force and effect until the Termination Date; provided,
that the rights and remedies pursuant to Section 4.04, the indemnification and
payment provisions of Article V, and the provisions of Sections 4.03(j), 6.03,
6.12 and 6.14 shall be continuing and shall survive any termination of this
Agreement.
 
Section 6.05. Complete Agreement; Modification of Agreement.  This Agreement and
the other Facility Documents constitute the complete agreement between the
parties with respect to the subject matter hereof and thereof, supersede all
prior agreements and understandings relating to the subject matter hereof and
thereof, and may not be modified, altered or amended except as set forth in
Section 6.07.
 
Section 6.06. Amendments and Waivers.  No amendment, modification, termination
or waiver of any provision of this Agreement or any of the other Facility
Documents, or any consent to any departure by the Originator therefrom, shall in
any event be effective unless the same shall be in writing and signed by each of
the parties hereto.  No consent or demand in any case shall, in itself, entitle
any party to any other consent or further notice or demand in similar or other
circumstances.
 
Section 6.07. GOVERNING LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL.
 
(a)            THIS AGREEMENT AND EACH RELATED DOCUMENT (EXCEPT TO THE EXTENT
THAT ANY RELATED DOCUMENT EXPRESSLY PROVIDES TO THE CONTRARY) AND THE
OBLIGATIONS ARISING HEREUNDER AND
 
20

--------------------------------------------------------------------------------


 
THEREUNDER SHALL IN ALL RESPECTS, INCLUDING ALL MATTERS OF CONSTRUCTION,
VALIDITY AND PERFORMANCE, BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK (INCLUDING SECTION 5-1401 OF
THE GENERAL OBLIGATIONS LAWS BUT OTHERWISE WITHOUT REGARD TO CONFLICTS OF LAW
PRINCIPLES), EXCEPT TO THE EXTENT THAT THE PERFECTION, EFFECT OF PERFECTION OR
PRIORITY OF THE INTERESTS OF THE BUYER IN THE TRANSFERRED RECEIVABLES OR
REMEDIES HEREUNDER OR THEREUNDER, IN RESPECT THEREOF, ARE GOVERNED BY THE LAWS
OF A JURISDICTION OTHER THAN THE STATE OF NEW YORK, AND ANY APPLICABLE LAWS OF
THE UNITED STATES OF AMERICA.
 
(b)            EACH PARTY HERETO HEREBY CONSENTS AND AGREES THAT THE STATE OR
FEDERAL COURTS LOCATED IN THE BOROUGH OF MANHATTAN IN NEW YORK CITY SHALL HAVE
EXCLUSIVE JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN THEM
PERTAINING TO THIS AGREEMENT OR TO ANY MATTER ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY RELATED DOCUMENT; PROVIDED, THAT EACH PARTY HERETO ACKNOWLEDGES
THAT ANY APPEALS FROM THOSE COURTS MAY HAVE TO BE HEARD BY A COURT LOCATED
OUTSIDE OF THE BOROUGH OF MANHATTAN IN NEW YORK CITY; PROVIDED FURTHER, THAT
NOTHING IN THIS AGREEMENT SHALL BE DEEMED OR OPERATE TO PRECLUDE THE BUYER FROM
BRINGING SUIT OR TAKING OTHER LEGAL ACTION IN ANY OTHER JURISDICTION TO REALIZE
ON ORIGINATOR COLLATERAL OR ANY OTHER SECURITY FOR THE OBLIGATIONS OF THE
ORIGINATOR ARISING HEREUNDER, OR TO ENFORCE A JUDGMENT OR OTHER COURT ORDER IN
FAVOR OF THE BUYER. EACH PARTY HERETO SUBMITS AND CONSENTS IN ADVANCE TO SUCH
JURISDICTION IN ANY ACTION OR SUIT COMMENCED IN ANY SUCH COURT, AND EACH PARTY
HERETO HEREBY WAIVES ANY OBJECTION THAT SUCH PARTY MAY HAVE BASED UPON LACK OF
PERSONAL JURISDICTION, IMPROPER VENUE OR FORUM NON CONVENIENSAND HEREBY CONSENTS
TO THE GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY
SUCH COURT. EACH PARTY HERETO HEREBY WAIVES PERSONAL SERVICE OF THE SUMMONS,
COMPLAINT AND OTHER PROCESS ISSUED IN ANY SUCH ACTION OR SUIT AND AGREES THAT
SERVICE OF SUCH SUMMONS, COMPLAINT AND OTHER PROCESS MAY BE MADE BY REGISTERED
OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, ADDRESSED TO SUCH PARTY AT THE
ADDRESS SET FORTH IN SECTION 6.01 AND THAT SERVICE SO MADE SHALL BE DEEMED
COMPLETED UPON THE EARLIER OF SUCH PARTY’S ACTUAL RECEIPT THEREOF OR THREE DAYS
AFTER DEPOSIT IN THE UNITED STATES MAIL, PROPER POSTAGE PREPAID.  NOTHING IN
THIS SECTION SHALL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE LEGAL PROCESS
IN ANY OTHER MANNER PERMITTED BY LAW.
 
(c)            THE PARTIES HERETO WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY
ACTION, SUIT, OR PROCEEDING BROUGHT TO RESOLVE ANY DISPUTE,
 
21

--------------------------------------------------------------------------------


 
WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE, ARISING OUT OF, CONNECTED WITH,
RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN
CONNECTION WITH THIS AGREEMENT OR ANY RELATED DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.
 
Section 6.08. Counterparts.  This Agreement may be executed in any number of
separate counterparts, each of which shall collectively and separately
constitute one agreement.
 
Section 6.09. Severability.  Wherever possible, each provision of this Agreement
shall be interpreted in such a manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective only to the
extent of such prohibition or invalidity without invalidating the remainder of
such provision or the remaining provisions of this Agreement.
 
Section 6.10. Section Titles.  The section titles and table of contents
contained in this Agreement are provided for ease of reference only and shall be
without substantive meaning or content of any kind whatsoever and are not a part
of the agreement between the parties hereto.
 
Section 6.11. No Setoff.  The Originator’s obligations under this Agreement
shall not be affected by any right of setoff, counterclaim, recoupment, defense
or other right the Originator might have against the Buyer, all of which rights
are hereby expressly waived by the Originator.
 
Section 6.12. Confidentiality.
 
(a)            Except to the extent otherwise required by applicable law, as
required to be filed publicly with the Securities and Exchange Commission, or
unless each Affected Party shall otherwise consent in writing, the Originators
and the Buyer agree to maintain the confidentiality of this Agreement in its
communications with third parties other than any Affected Party or any Buyer
Indemnified Party and otherwise and not to disclose, deliver or otherwise make
available to any third party (other than its directors, officers, employees,
accountants, advisors or counsel) the original or any copy of all or any part of
this Agreement except to an Affected Party or a Buyer Indemnified Party;
provided that this Agreement may be disclosed to (a) third parties to the extent
such disclosure is made pursuant to a written agreement of confidentiality and
(b) the Buyer’s or the Originator’s legal counsel and auditors if they agree to
hold it confidential.
 
(b)            The Originator agrees that it shall not (and shall not permit any
of its Subsidiaries to) issue any news release or make any public announcement
pertaining to the transactions contemplated by this Agreement and the Facility
Documents without the prior written consent of the Buyer (which consent shall
not be unreasonably withheld) unless such news release or public announcement is
required by law, in which case the Originator shall consult with the Buyer prior
to the issuance of such news release or public announcement.
 
Section 6.13. Further Assurances.
 
(a)            The Originator shall at its sole cost and expense, upon request
of the Buyer, promptly and duly execute and deliver any and all further
instruments and documents and take such further actions that may be necessary or
desirable or that the Buyer may request to carry out
 
22

--------------------------------------------------------------------------------


 
more effectively the provisions and purposes of this Agreement or any other
Facility Document or to obtain the full benefits of this Agreement and of the
rights and powers herein granted, including (i) using its best efforts to secure
all consents and approvals necessary or appropriate for the assignment to or for
the benefit of the Buyer of any Transferred Receivable or Originator Collateral
held by the Originator or in which the Originator has any rights not heretofore
assigned and (ii) filing any financing or continuation statements under the UCC
with respect to the ownership interests or Liens granted hereunder or under any
other Facility Document.  The Originator hereby authorizes the Buyer to file any
such financing or continuation statements without the signature of the
Originator to the extent permitted by applicable law. A carbon, photographic or
other reproduction of this Agreement or of any notice or financing statement
covering the Transferred Receivables, Originator Collateral or any part thereof
shall be sufficient as a notice or financing statement where permitted by law.
If any amount payable under or in connection with any Originator Collateral is
or shall become evidenced by any instrument, such instrument, other than checks
and notes received in the ordinary course of business, shall be duly endorsed in
a manner satisfactory to the Buyer immediately upon the Originator’s receipt
thereof and promptly delivered to the Buyer.
 
(b)            If the Originator fails to perform any agreement or obligation
under this Section 6.13, the Buyer may (but shall not be required to) itself
perform, or cause performance of, such agreement or obligation, and the
reasonable expenses of the Buyer incurred in connection therewith shall be
payable by the Originator upon demand of the Buyer.
 
Section 6.14. Fees and Expenses.  In addition to its indemnification obligations
pursuant to Article V, the Originator agrees to pay on demand all costs and
expenses incurred by the Buyer in connection with the negotiation, preparation,
execution and delivery of this Agreement and the other Facility Documents,
including the fees and out-of-pocket expenses of the Buyer’s counsel, advisors,
consultants and auditors retained in connection with the transactions
contemplated thereby and advice in connection therewith, and the Originator
agrees to pay all costs and expenses, if any (including attorneys’ fees and
expenses but excluding any costs of enforcement or collection of the Transferred
Receivables), incurred by the Buyer or its assigns in connection with the
enforcement of this Agreement and the other Facility Documents.
 
[Signature Pages Follow]
 
23

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective duly authorized representatives, as of the date first above
written.
 

 
ACCO BRANDS USA LLC,
   as Originator
         
 
By:
/s/Neal V. Fenwick       Name:  Neal V. Fenwick        Title:    Vice President
         

 
 

 
ACCO BRANDS RECEIVABLES FUNDING
   LLC, as Buyer
or
         
 
By:
/s/Neal V. Fenwick       Name:  Neal V. Fenwick        Title:    Manager and
Vice President          

 
24

--------------------------------------------------------------------------------


 
ANNEX I
 
 
DEFINITIONS AND RULES OF CONSTRUCTION
 
 


 
Section 1.   Certain Defined Terms.  The following terms shall have the
following meanings (equally applicable to both singular and plural forms):
 
“ACCO” has the meaning given to such term in the preamble of the Purchase
Agreement.
 
 “Additional Amounts” means amounts owed by the Seller hereunder pursuant to
Sections 2.06, 2.07, 2.08, 8.01 and 9.06 of the Purchase Agreement.
 
“Adjusted DSO” means, for any Monthly Period, the product of (i) DSO multiplied
by (ii) 1.20.
 
“Adjusted LIBO Rate” for any Tranche Period means an interest rate per annum
obtained by dividing (i) the LIBO Rate for such Tranche Period by (ii) a
percentage equal to 100% minus the Eurodollar Reserve Percentage for such
Tranche Period.
 
“Adverse Claim” means any claim of ownership or any Lien, other than any
ownership interest or Lien created under the Sale Agreement or the Purchase
Agreement or any other Facility Document.
 
“Affected Party” means the Purchaser, the Agent, any Liquidity Provider and any
parent company controlling any of the foregoing.
 
“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by or under direct or indirect common control
with such specified Person and, without limiting the generality of the
foregoing, shall be presumed to include (a) any Person which beneficially owns
or holds 20% or more of any class of voting securities of such specified Person
or 20% or more of the equity interest in such specified Person and (b) any
Person of which such specified Person beneficially owns or holds 20% or more of
any class of voting securities or in which such specified Person beneficially
owns or holds 20% or more of the equity interest.  For the purposes of this
definition, (i) “voting securities” of a Person means any securities which
confer upon the holder thereof a right to vote with respect to the election of
members of the board of directors or any analogous governing body of such Person
(excluding voting power arising only upon the occurrence of a contingency), (ii)
“control” when used with respect to any specified Person means the power to
direct the management and policies of such specified Person, directly or
indirectly, whether through the ownership of voting securities, by contract or
otherwise, and (iii) the terms “controlling” and “controlled” have meanings
correlative to the foregoing clause (ii).
 
“Affiliated Obligor” means, with respect to any Obligor, any Obligor directly or
indirectly controlling, controlled by or under direct or indirect common control
with such Obligor and, without limiting the generality of the foregoing, shall
be presumed to include
 

--------------------------------------------------------------------------------


 
(a) any Obligor which beneficially owns or holds 50% or more of any class of
voting securities of such specified Obligor or 50% or more of the equity
interest in such specified Obligor and (b) any Obligor of which such specified
Obligor beneficially owns or holds 50% or more of any class of voting securities
or in which such specified Obligor beneficially owns or holds 50% or more of the
equity interest.  For the purposes of this definition, (i) ”voting securities”
of an Obligor means any securities which confer upon the holder thereof a right
to vote with respect to the election of members of the board of directors or any
analogous governing body of such Obligor (excluding voting power arising only
upon the occurrence of a contingency), (ii) ”control” when used with respect to
any specified Obligor means the power to direct the management and policies of
such specified Obligor, directly or indirectly, whether through the ownership of
voting securities, by contract or otherwise, and (iii) the terms “controlling”
and “controlled” have meanings correlative to the foregoing clause (ii).
 
“Agent” means BTMU, in its capacity as agent for the Purchaser together with its
successors and permitted assigns.
 
“Aggregate Reserves” means, at the time of calculation, the sum of the Loss
Reserve, the Dilution Reserve, the Yield Reserve and the Servicer Fee Reserve in
effect at such time based on then outstanding Capital.
 
“Arrangement Fee” has the meaning given to such term in the Fee Letter.
 
“Assignee Rate” for any Tranche Period means a rate per annum equal to the sum
of (i) the Adjusted LIBO Rate plus (ii) 1.50%; provided, however, that the
“Assignee Rate” shall be equal to the Base Rate in effect from time to time
(x) for any Tranche Period not equal to a month, (y) at any time when it is
unlawful for the Purchaser or any Liquidity Provider to obtain funds in, or BTMU
is not offering deposits in dollars in, the London interbank market and (z) for
any Tranche Period as to which the Agent has not received notice, by no later
than 12:00 noon (New York City time) on the third Business Day prior to the
first day of such Tranche Period, that the related Tranche shall not be funded
by Commercial Paper Notes.
 
“Available Funds” shall mean monies then held by or on behalf of Buyer, solely
to the extent that such monies do not constitute Collections of Transferred
Receivables that are required to be identified or are deemed to be held by the
Servicer pursuant to the Purchase Agreement for the benefit of, or required to
be distributed to, the Agent or the Purchaser pursuant to the Purchase Agreement
or required to be paid to the Servicer as the Servicer Fee, or otherwise
necessary to pay current expenses of Buyer (in its reasonable discretion).
 
“Bankruptcy Code” means the provisions of title 11 of the United States Code, 11
U.S.C. § § 101 et seq.
 
“Base Rate” means a fluctuating interest rate per annum equal to the higher of
(i) the rate of interest most recently announced by BTMU or its affiliate, BTM
Trust Company, in New York, New York, as its “Prime Rate” and (ii) the Federal
Funds Rate most recently determined by the Agent plus 0.50%.
 
“Billed Amount” means, with respect to any Receivable, the amount billed on the
Billing Date to the Obligor thereunder, or if the Billing Date therefor has not
yet occurred, the amount
 

--------------------------------------------------------------------------------


 
estimated to be billed (based on services performed or merchandise sold) on the
Billing Date to the Obligor thereunder.
 
“Billing Date” means, with respect to any Receivable, the date on which the
invoice with respect thereto was generated.
 
“Breakage Amount” means, for any Tranche Period during which Capital is prepaid
pursuant to Section 2.02(f), the amount, if any, by which (i) the additional
Yield (calculated without taking into account any Breakage Amount) which would
have accrued on the amount of the Capital so prepaid during such Tranche Period
had such prepayment not occurred, exceeds (ii) the amount identified by written
notice from the Agent to the Seller and Servicer as the income which the
Purchaser or applicable Liquidity Providers will receive from the investment by
such Person of the proceeds of such prepayment of Capital through the end of the
relevant Tranche Period.
 
“BTMU” has the meaning given to such term in the preamble of the Purchase
Agreement.
 
“Business Day” means any day other than a Saturday, Sunday or public holiday or
the equivalent for banks in New York City, New York or Chicago, Illinois and, if
the term “Business Day” is used in connection with the LIBO Rate, which day is a
day on which dealings are carried on in the London interbank market.
 
“Buyer” means ACCO Brands Receivables Funding LLC, a Delaware limited liability
company, in its capacity as purchaser under the Sale Agreement.
 
“Buyer Indemnified Party” has the meaning assigned to that term in Section 5.01
of the Sale Agreement.
 
“Call Price” has the meaning assigned to that term in Section 2.10(a) of the
Purchase Agreement.
 
“Capital” means, at any time, the sum of amounts paid to the Seller pursuant to
Section 2.02(b), reduced from time to time by Collections received and
distributed on account of such Capital pursuant to Section 2.04 of the Purchase
Agreement.
 
“Capital Purchase” has the meaning assigned to that term in Section 2.02(a) of
the Purchase Agreement.
 
“Capital Purchase Request” has the meaning assigned to that term in
Section 2.02(b) of the Purchase Agreement.
 
“Cash Management Services Agreement” has the meaning assigned to it in
Section 4.01(v) of the Sale Agreement.
 
“Change of Control” means (i) the acquisition by any Person, or two or more
Persons acting in concert, of beneficial ownership (within the meaning of
Rule 13d-3 of the Securities and Exchange Commission under the Securities
Exchange Act of 1934) of 35% or more of the
 

--------------------------------------------------------------------------------


 
outstanding shares of capital Stock of ACCO or Parent having the right to vote
for the election of directors under ordinary circumstances; (ii) ACCO or Parent
has sold, transferred, conveyed, assigned or otherwise disposed of all or
substantially all of its assets; or (iii) ACCO shall cease to own, free and
clear of any Lien, directly or indirectly, all of the outstanding shares of
voting stock of the Seller.
 
“Charter Documents” means, with respect to any corporation or limited liability
company, such Person’s articles or certificate of incorporation or formation, as
such may be amended or restated from time to time, and such Person’s bylaws or
operating agreement, as such may be amended or restated from time to time.
 
“Closing Date” means January 9, 2008.
 
“Collection Account” means the account maintained in the name of the Agent on
behalf of the Purchaser as designated by the Agent from time to time.
 
“Collections” means, with respect to any Transferred Receivable, any and all
related cash collections and proceeds, all amounts due as fees or charges for
late payments, and any Collections deemed to have been received pursuant to
Section 2.04(a) of the Purchase Agreement.
 
“Commercial Paper Note” means any commercial paper note issued by the Purchaser.
 
“Commitment Fees” has the meaning given to such term in the Fee Letter.
 
“Commitment Termination Date” means January 9, 2011, unless, prior to such date
(or the date so extended pursuant to this clause), upon the Seller’s request,
made not more than 90 nor less than 45 days prior to the then Commitment
Termination Date, the Purchaser shall in its sole discretion consent, which
consent shall be given not more than 30 days prior to the then Commitment
Termination Date, to the extension of the Commitment Termination Date to the
date occurring 364 calendar days after the then Commitment Termination Date;
provided, however, that any failure of the Purchaser to respond to the Seller’s
request for such extension shall be deemed a denial of such request by the
Purchaser.
 
“Concentration Limit” means, at any time, for (a) Obligors (other than those
described in clause (b), (c), (d) or (e) below) which either do not have
corporate debt ratings by S&P or Moody’s, or have ratings below BBB- by S&P or
Baa3 by Moody’s, 4% of the aggregate Outstanding Balance of Receivables at such
time; (b) Obligors (other than those described in clause (c), (d) or (e) below)
with corporate debt ratings of at least BBB- by S&P or Baa3 by Moody’s, 6% of
the aggregate Outstanding Balance of Receivables at such time; (c) Obligors
(other than those described in clause (d) or (e) below) with corporate debt
ratings of at least BBB+ or higher by S&P or Baa1 or higher by Moody’s, 8% of
the aggregate Outstanding Balance of Receivables at such time; (d) Obligors
(other than those described in clause (e) below) with corporate debt ratings of
at least A or higher by S&P or A2 or higher by Moody’s, 10% of the aggregate
Outstanding Balance of Receivables at such time or (e) such greater percentage
(“Special Limit”) for any Obligor designated by the Agent in a writing from time
to time multiplied by Capital at such time; provided, however, that in the case
of an Obligor with any Affiliated Obligors, the Concentration Limit and the
Receivables related thereto shall be
 

--------------------------------------------------------------------------------


 
calculated as if such Obligor and such one or more Affiliated Obligors were one
Obligor.  The Special Limits in effect on the Closing Date are set forth on
Exhibit G.  The Agent will have the right, in its reasonable credit judgment, at
any time upon five (5) Business Days’ written notice to reduce or cancel a
Special Concentration Limit established for any Obligor.
 
“Contract” means any agreement (including any invoice) pursuant to, or under
which, an Obligor shall be obligated to make payments with respect to any
Receivable.
 
“Contributed Receivables” has the meaning assigned to it in Section 2.01(b) of
the Sale Agreement.
 
“CP Rate” means, for any Tranche Period for any Tranche, (i) unless the Agent
has determined that the Pooled CP Rate shall be applicable, the rate per annum
calculated by the Agent to reflect the Purchaser’s cost of funding Capital
during such Tranche Period, taking into account the weighted daily average
interest rate payable in respect to such Commercial Paper Notes during such
period (determined in the case of discount Commercial Paper Notes by converting
the discount to an interest bearing equivalent per annum), and applicable
placement fees and commissions; and (ii) to the extent the Agent has determined
that the Pooled CP Rate shall be applicable, the Pooled CP Rate.
 
“Credit Agreement” means that certain Credit Agreement dated as of August 17,
2005 (as amended, restated, supplemented or otherwise modified from time to
time) by and among, inter alia, ACCO Brands Corporation, the other Borrowers,
Lenders and Issuers from time to time party thereto and Citicorp North America,
Inc., as Administrative Agent.
 
“Credit and Collection Policy” means those credit and collection policies and
practices relating to the Receivables and Obligors described in Exhibit A to the
Purchase Agreement.
 
“Default Ratio” means, for any Monthly Period, the ratio (expressed as a
percentage) of the aggregate Outstanding Balance of all Defaulted Receivables as
of the last day of such Monthly Period divided by the aggregate Receivables as
of the last day of such Monthly Period.
 
“Defaulted Receivable” means a Receivable at any time (i) as to which payment,
or part thereof, remains unpaid for more than 60 days from the original due date
for such payment, (ii) as to which the Obligor thereof has taken any action, or
suffered any event to occur, of the type described in Section 7.01(g), or
(iii)  which, consistent with the Credit and Collection Policy, has been or
should be written off as uncollectible.
 
“Delinquency Ratio” means, for any Monthly Period, the ratio (expressed as a
percentage) of the aggregate Outstanding Balance of all Delinquent Receivables
as of the last day of such Monthly Period divided by the aggregate Receivables
as of the last day of such Monthly Period.
 
“Delinquent Receivable” means a Receivable that is not a Defaulted Receivable
and (i) as to which any payment, or part thereof, remains unpaid for more than
30 days but less than 61 days from the original due date for such payment or
(ii) which, consistent with the Credit and Collection Policy, has been or should
be classified as delinquent.
 

--------------------------------------------------------------------------------


 
“Diluted Receivable” means a Receivable which is either (a) reduced or canceled
as a result of a Dilution Factor or (b) subject to any dispute, offset,
counterclaim or defense whatsoever, (except the discharge in bankruptcy,
insolvency or inability to pay of the Obligor thereof).
 
“Dilution Factor” means any of the following factors giving rise to dilution:
(i) any defective, rejected or returned merchandise or services, any cash
discount, or any failure by the applicable Originator to deliver any merchandise
or services or otherwise perform under the underlying contract or invoice,
(ii) any change or cancellation of any terms of such contract or invoice or any
other adjustment by the Servicer or the applicable Originator which reduces the
amount payable by the Obligor on the related Receivable, (iii) any setoff in
respect of any claim by the Obligor thereof (whether such claim arises out of
the same or a related transaction or an unrelated transaction) (iv) any
chargeback, inventory transfer, early payment allowance, warranty allowance or
similar allowance, in each case, made for any reason other than discharge in
bankruptcy of the Obligor thereof or such Obligor’s insolvency or inability to
pay or (v) any Regulatory Change which has the effect of reducing the amount
receivable with respect to any Receivable.
 
“Dilution Horizon Factor” means, for any Monthly Period, the ratio determined as
of the last day of such Monthly Period by dividing (i) the aggregate Outstanding
Balance of all Receivables generated during such Monthly Period and the
immediately preceding Monthly Period by (ii) the Net Receivable Balance as of
such day.
 
“Dilution Ratio” means, for any Monthly Period, the ratio (expressed as a
percentage) determined as of the last day of such Monthly Period by dividing
(i) the aggregate Outstanding Balance of all Receivables that became Diluted
Receivables during such Monthly Period by (ii) the aggregate Outstanding Balance
of all Receivables generated during the immediately preceding Monthly Period.
 
“Dilution Reserve” means, at any time of calculation hereunder, an amount equal
to the Dilution Reserve Percentage multiplied by Capital.
 
“Dilution Reserve Percentage” means, for any Monthly Period, the greater of (i)
5.0% and (ii) an amount calculated in accordance with the following formula:
 
DRP = [(1.50 x ADR) + [(HDR-ADR) x (HDR/ADR)]] x DHF
 
where:
 
 
DRP
=
the Dilution Reserve Percentage;

 
 
ADR
=
the average of the Dilution Ratios for the past twelve Monthly Periods;

 
 
HDR =
the highest average of the Dilution Ratios for any two consecutive Monthly
Periods during the past twelve months; and

 
 
DHF
=
the Dilution Horizon Factor.

 

--------------------------------------------------------------------------------


 
“DSO” means an amount, expressed in days, calculated for each Monthly Period,
equal to the product of (a) average for such Monthly Period and the two
preceding Monthly Periods of the ratio (expressed as a percentage) of (i) the
aggregate Outstanding Balance of all Receivables as of the last day of such
Monthly Period divided by (ii) the aggregate Outstanding Balance of all
receivables generated during such Monthly Period multiplied by (b) 30.
 
“Dynamic Loss Reserve Percentage” means, at any time of calculation hereunder,
the product of (i) 1.50, (ii) the highest Loss Ratio to have been determined
during the immediately preceding twelve (12) Monthly Periods, and (iii) the Loss
Horizon Factor calculated as of the most recently ended Monthly Period.
 
“Effective Date” means the first Business Day on which all of the conditions
precedent to the initial Purchase, as described in Section 3.01 of the Purchase
Agreement, have been satisfied.
 
“Election Notice” has the meaning assigned to it in Section 2.01(a) of the Sale
Agreement.
 
“Eligible Receivable” means a Receivable:
 
(a)            the Obligor of which (x) maintains its principal place of
business inside the United States of America or a Permitted Foreign
Jurisdiction, (y) is not an Inter-Company Receivable and (z) is not a
Governmental Receivable;
 
(b)            Foreign Receivables the Outstanding Balance of which, when added
to the aggregate Outstanding Balance of all other Foreign Receivables at such
time, does not exceed ten percent (10%) of the Outstanding Balance of all
Eligible Receivables at such time;
 
(c)            which is not a Defaulted Receivable or a Diluted Receivable;
 
(d)            the Obligor of which is not the Obligor of any Defaulted
Receivables, the aggregate Outstanding Balance of which equals 25% or more of
the aggregate Outstanding Balance of all Receivables of such Obligor;
 
(e)            which is denominated and payable only in United States dollars
within the United States;
 
(f)            which does not contravene in any material respect any laws, rules
or regulations applicable thereto and with respect to which neither the
Originator nor the Seller is in violation of any such law, rule or regulation
applicable to such Receivable the effect of which would have a material adverse
effect on the Seller’s or the Purchaser’s interests therein or the
collectibility thereof;
 
(g)            which is freely assignable and does not require the consent,
authorization, approval or notice to the Obligor thereof or any Governmental
Authority (except for such consents, authorizations, approvals or notices which
have already been obtained or are not required under applicable law) in
connection with the conveyance of such
 

--------------------------------------------------------------------------------


 
Receivable, the Related Security and the Collections from the Originator to the
Seller and from the Seller to the Purchaser;
 
(h)            which was originated (i) in the ordinary course of the applicable
Originator’s business and (ii) in accordance with and satisfies all applicable
requirements of the Credit and Collection Policy;
 
(i)            which is required to be paid in full within 90 days after the
original billing date thereof;
 
(j)            which (1) is an “account” within the meaning of the UCC of the
jurisdiction in which the Originators and the Seller are organized, (2) is in
full force and effect, (3) constitutes the legal, valid and binding obligation
of the Obligor thereof enforceable against such Obligor in accordance with its
terms, (4) has not been released, canceled, subordinated or rescinded, nor has
any instrument been executed by the Originator or the Seller which would effect
any such release, cancellation, subordination or rescission, and (5) is not
subject to any existing dispute, right of rescission, setoff, recoupment,
counterclaim or defense, whether arising out of transactions concerning such
Receivable or otherwise;
 
(k)            that has not been satisfied, compromised, adjusted or modified
(including by extension of time for payment or the granting of any discounts,
allowances or credits) other than a satisfaction, compromise, adjustment or
modification which is (a) made after the Transfer Date thereof in accordance
with the Credit and Collection Policy and (b) concurrently reflected on the
books and records of the Seller.
 
(l)            good and marketable title to which (including a 100% first
priority ownership interest in all Related Security and Collections with respect
thereto) has been conveyed by the applicable Originator to the Seller free of
any Lien (other than Liens created under the Facility Documents);
 
(m)            which has been invoiced by the applicable Originator or the
Servicer and is not a “bill and hold” or “billed but not yet shipped” or
progress billing Receivable, and with respect to which all obligations on the
part of the Originator or the Seller with respect thereto have been performed in
full;
 
(n)            as to which the representations and warranties of Section 4.01(i)
of the Sale Agreement are true and correct in all material respects as of the
Transfer Date therefor and has been transferred to the Seller pursuant to the
Sale Agreement in a transaction constituting a true sale or other outright
conveyance and contribution;
 
(o)            no portion of which is payable on account of sales taxes;
 
(p)            the Obligor of which has been directed to make payment into a
Lockbox Account;
 

--------------------------------------------------------------------------------


 
(q)            was documented with the applicable Originator pursuant to a
Contract (including a purchase order or invoice) which is in form and substance
reasonably satisfactory to the Agent;
 
(r)            which represents all or part of the sales price of merchandise,
insurance and services within the meaning of the Investment Company Act of 1940,
Section 3(c)(5), as amended;
 
(s)            the purchase of which is a “current transaction” within the
meaning of Section 3(a)(3) of the Securities Act of 1933, as amended; and
 
(t)            which has not, pursuant to the Agent’s reasonable credit
judgment, been designated as an excluded receivable in a written notice
delivered by the Agent.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as the same
may be amended from time to time and any final regulations promulgated and the
rulings issued thereunder.
 
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Seller or any Originator, is treated as a single
employer within the meaning of Sections 414(b), (c), (m) or (o) of the IRC.
 
“ERISA Event” means, with respect any Originator or any ERISA Affiliate, (a) any
event described in Section 4043(c) of ERISA with respect to a Title IV Plan;
(b) the withdrawal of any Originator or ERISA Affiliate from a Title IV Plan
subject to Section 4063 of ERISA during a plan year in which it was a
“substantial employer,” as defined in Section 4001(a)(2) of ERISA; (c) the
complete or partial withdrawal of any Originator or any ERISA Affiliate from any
Multiemployer Plan; (d) the filing of a notice of intent to terminate a Title IV
Plan or the treatment of a plan amendment as a termination under Section 4041 of
ERISA; (e) the institution of proceedings to terminate a Title IV Plan or
Multiemployer Plan by the PBGC; (f) the failure by any Originator or ERISA
Affiliate to make when due required contributions to a Multiemployer Plan or
Title IV Plan unless such failure is cured within 30 days; (g) any other event
or condition that might reasonably be expected to constitute grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Title IV Plan or Multiemployer Plan or for the imposition of
liability under Section 4069 or 4212(c) of ERISA; (h) the termination of a
Multiemployer Plan under Section 4041A of ERISA or the reorganization or
insolvency of a Multiemployer Plan under Section 4241 of ERISA; (i) the loss of
a Qualified Plan’s qualification or tax exempt status; or (j) the termination of
a Plan described in Section 4064 of ERISA; provided, however, that each such
event shall be an ERISA Event only if it can reasonably be expected to have a
Material Adverse Effect or to result in creation of a Lien under Section 412 of
the IRC or Section 4068 of ERISA.
 
“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board of Governors of the Federal Reserve System, as in effect from time
to time.
 
“Eurodollar Reserve Percentage” means, for any Settlement Period in respect of
which Interest is computed by reference to the LIBO Rate, the reserve percentage
applicable two Business Days before the first day of such Settlement Period
under regulations issued from time
 

--------------------------------------------------------------------------------


 
to time by the Board of Governors of the Federal Reserve System (or any
successor) (or if more than one such percentage shall be applicable, the daily
average of such percentages for those days in such Settlement Period during
which any such percentage shall be so applicable) for determining the maximum
reserve requirement (including, without limitation, any emergency, supplemental
or other marginal reserve requirement) with respect to liabilities or assets
consisting of or including Eurocurrency Liabilities (or with respect to any
other category of liabilities that includes deposits by reference to which the
interest rate on Eurocurrency Liabilities is determined) having a term equal to
such Settlement Period.
 
“Event of Termination” has the meaning assigned to that term in Section 7.01 of
the Purchase Agreement.
 
“Facility Documents” means collectively, the Purchase Agreement, the Sale
Agreement, the Performance Guaranty, the Lock-Box Agreements, the Fee Letter,
the Subordinated Notes and all other agreements, documents and instruments
delivered pursuant thereto or in connection therewith.
 
“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal (for each day during such period) to:
 
(a)            the weighted average of the rates on overnight federal funds
transactions with members of the Federal Reserve System arranged by federal
funds brokers, as published for such day (or, if such day is not a Business Day,
for the next preceding Business Day) by the Federal Reserve Bank of New York; or
 
(b)            if such rate is not so published for any day which is a Business
Day, the average of the quotations for such day on such transactions received by
the Agent in good faith from three federal funds brokers of recognized standing
selected by it.
 
“Fee Letter” means that certain Fee Letter dated as of the date of this Purchase
Agreement, among the Agent, the Seller and the Originators.
 
“Final Collection Date” means the date following the Termination Date on which
the aggregate outstanding Capital has been reduced to zero and the Affected
Parties have received all amounts due and payable to the Affected Parties
(including Yield) pursuant to the Purchase Agreement or any other agreement
executed pursuant thereto.
 
“Financial Covenant Default” means:
 
 
(a)            a default by any Originator, Parent or ACCO in the observance or
performance of Sections 5.1 or 5.2 of the Credit Agreement as in effect on the
date hereof; or
 
(b)            a default in the due observance or performance by any Originator,
Parent or ACCO of any New Financial Covenant;
 
provided, however that, in the case of clause (a) above, at any time the Agent
is a party to the Credit Agreement, if any of the aforementioned financial
covenants contained in the Credit
 

--------------------------------------------------------------------------------


 
Agreement is amended or modified on a prospective basis, then such financial
covenant shall, for all purposes of the Purchase Agreement, automatically and
without further action on the part of any Person, be deemed to be so amended or
modified for purposes of determining whether a Financial Covenant Default has
occurred subsequent to the date of such amendment or modification.
 
“Foreign Receivable” means a Receivable, the Obligor of which is located in a
country outside of the United States.
 
“GAAP” shall mean generally accepted accounting principles in the United States
of America as in effect on the Closing Date, consistently applied as such term
is further defined in Section 2(a) of this Annex I.
 
“Governmental Authority” means any federal, state, local or foreign government,
any political subdivision of any of the foregoing and any agency or
instrumentality of any of the foregoing.
 
“Governmental Receivable” means a Receivable, the Obligor of which is a
Governmental Authority.
 
“Incipient Termination Event” means any event that, with the passage of time or
notice or both, would, unless cured or waived, become an Event of Termination.
 
“Indemnified Amounts” has the meaning set forth in Section 8.01 of the Purchase
Agreement.
 
“Indemnified Party” has the meaning set forth in Section 8.01 of the Purchase
Agreement.
 
“Indemnified Taxes” has the meaning set forth in Section 2.08(a) of the Purchase
Agreement.
 
“Initial Purchase Date” means the date the first Purchase is made pursuant to
the Purchase Agreement.
 
“Intellectual Property” has the meaning set forth in Section 5.01(h)(i)(B) of
the Purchase Agreement.
 
“Inter-Company Receivable” means a Receivable the Obligor of which is a
Receivables Affiliate of Parent, ACCO, any Originator or the Seller.
 
“Investment Certificate” means a certificate, in substantially the form of
Exhibit D, furnished by the Servicer to the Agent pursuant to Section 5.02(c) of
the Purchase Agreement.
 
“IRC” means the Internal Revenue Code of 1986, as the same may be amended from
time to time and any final regulations promulgated and the rulings issued
thereunder.
 

--------------------------------------------------------------------------------


 
“Investor Report” means a report, in substantially the form of Exhibit C,
furnished by the Servicer to the Agent pursuant to Section 5.02(c) of the
Purchase Agreement.
 
“LIBO Rate” for any Settlement Period or Tranche Period, as applicable, means a
rate of interest determined by the Agent equal to the offered rate for deposits
in United States Dollars for such Settlement Period or Tranche Period, as
applicable, which appears on Reuters Screen LIBOR01 Page as of 11:00 a.m.,
London time, on the second full Business Day next preceding the first day of
such Settlement Period (unless such date is not a Business Day, in which event
the next succeeding Business Day will be used).  If such interest rates shall
cease to be available from Reuters, the LIBO Rate shall be determined from such
financial reporting service or other information as shall be mutually acceptable
to the Agent and the Seller.
 
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or otherwise), or preference,
priority, or other security agreement or of any kind or nature whatsoever.
 
“Liquidity Fee” has the meaning given such term in the Fee Letter.
 
“Liquidity Advance” means a loan, advance, purchase or other similar action made
by a Liquidity Provider.
 
“Liquidity Agent” means BTMU in its capacity as liquidity agent.
 
“Liquidity Provider” means BTMU or any other commercial lending institution that
agrees to make loans or advances to, or purchases from the Purchaser in order to
provide liquidity for the Commercial Paper Notes.
 
“Lock-Box Account” means an account maintained at a Lock-Box Bank for the
purpose of receiving Collections from Transferred Receivables.
 
“Lock-Box Agreement” means an agreement with respect to a Lock-Box Account at a
Lock-Box Bank, in substantially the form of Exhibit E to the Purchase Agreement,
among the Seller, the Servicer, any applicable Originator, the Agent and such
Lock-Box Bank to transfer control of such Lock-Box Account to the Agent.
 
“Lock-Box Bank” means any of the banks holding one or more lock-box accounts for
receiving Collections from Transferred Receivables.
 
“Loss Horizon Factor” means, for any Monthly Period, the ratio (expressed as a
percentage) determined as of the last day of such Monthly Period by dividing
(i) the aggregate Outstanding Balance of all Receivables originated during the
four most recently ended Monthly Periods (including such Monthly Period) divided
by (ii) the Net Receivables Balance as of such day.
 
“Loss Ratio” means, for any Monthly Period, the ratio equal to the average of
the ratios (each expressed as a percentage) for each of the three
(3) immediately preceding Monthly Periods determined as of the last day of each
such Monthly Period by dividing (i) the aggregate Outstanding Balance of all
Receivables which became Defaulted Receivables during the
 

--------------------------------------------------------------------------------


 
applicable Monthly Period, by (ii) the aggregate Outstanding Balance of
Receivables that were generated during the Monthly Period which ended three
(3) Monthly Periods prior to such last day (not including the most recent
Monthly Period).
 
“Loss Reserve” means, at any time of calculation hereunder, an amount equal to
the product of Capital times the Loss Reserve Percentage.
 
“Loss Reserve Percentage” means, at any time of calculation hereunder, the
greater of (i) the Minimum Loss Reserve Percentage and (ii) the Dynamic Loss
Reserve Percentage, in each case, at such time.
 
“Loss-to-Liquidation Ratio” means, for any Monthly Period, the ratio (expressed
as a percentage) determined as of the last day of such Monthly Period by
dividing (i) the aggregate Outstanding Balance of all Receivables written off as
uncollectible, or which should have been written off as uncollectible in
accordance with the Credit and Collection Policy during such Monthly Period, by
(ii) the aggregate amount of Collections received by the Servicer during such
Monthly Period described in clause (i) above.
 
“Margin Stock” has the meaning set forth in Section 4.01(o) of the Sale
Agreement.
 
“Material Adverse Effect” means any event or condition which would have a
material adverse effect on (i) the collectibility of the Transferred
Receivables, (ii) the condition (financial or otherwise) of the Seller, the
Servicer, the Originator or the Performance Guarantor, (iii) the ability of the
Seller, the Servicer, the Originator or the Performance Guarantor to perform
their respective obligations under the Facility Documents to which it is a party
or (iv) the legality, validity or enforceability of any Facility Document or of
the Purchaser Interests.
 
“Minimum Loss Reserve Percentage” means, at any time of calculation hereunder,
the product of (i) 4.0 multiplied by (ii) the Concentration Limit applicable to
an unrated Obligor at such time (without giving effect to any Special Limits in
place at such time).
 
“Monthly Period” means each calendar month.
 
“Moody’s” means Moody’s Investors Service, Inc. or any successor thereto.
 
“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA with respect to which any Originator or any ERISA
Affiliate is making, is obligated to make, or has made or been obligated to
make, contributions on behalf of participants who are or were employed by any of
them.
 
“New Financial Covenant” means any financial covenant (a) added to Article V of
the Credit Agreement after the date of this Purchase Agreement or (b) contained
in any successor or replacement revolving credit facility that replaces the
Credit Agreement to which Parent, ACCO or any Originator becomes a party after
the date of this Purchase Agreement.
 
“Net Receivables Balance” means at any time of calculation hereunder, the sum of
the Outstanding Balances of all Eligible Receivables minus the aggregate
Overconcentration Amounts for each Obligor.
 

--------------------------------------------------------------------------------


 
“Obligor” means a Person obligated to make payments on a Receivable.
 


“OFAC” means the United States Department of the Treasury’s Office of Foreign
Assets
Control.


“OFAC SDN List” means the List of Specially Designated Nationals administered by
the United States Office of Foreign Asset Control.
 
“Originator” means (i) ACCO Brands USA LLC, a Delaware limited liability
company, in its capacity as, and so long as it is, a seller of Receivables under
the Sale Agreement, and (ii) each Affiliate of ACCO who from time to time
becomes party to the Sale Agreement as a seller of Receivables thereunder, each
in such capacity and for so long as such Affiliate shall be a seller of
Receivables under the Sale Agreement.
 
“Originator Collateral” has the meaning assigned to it in Section 2.02 of the
Sale Agreement.
 
“Outstanding Balance” means, with respect to a Receivable as of any date of
determination, the amount (which amount shall not be less than zero) equal to
(a) the Billed Amount thereof, minus (b) all Collections received from the
Obligor thereunder, minus (c) all discounts to or any other modifications that
reduce such Billed Amount (including any such reductions due to Dilution Factors
and any amounts written-off as uncollectible by the Servicer in accordance with
the Credit and Collection Policy.)
 
“Overconcentration Amount” means, at any time, for each Obligor, the amount by
which the Outstanding Balance of all Eligible Receivables of such Obligor
exceeds the applicable Concentration Limit for such Obligor.
 
“Parent” means ACCO Brands Corporation, a Delaware corporation.
 
“Patriot Act” means the USA Patriot Act of 2001 (P.L. 107-56).
 
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA.
 
“Pension Plan” means a Plan described in Section 3(2) of ERISA.
 
“Performance Guaranty” means that certain Performance Guaranty dated as of
January 9, 2008 made by the Parent, as the Performance Guarantor in favor of the
Agent, as agent for the Purchaser and other Indemnified Parties.
 
“Permitted Investments” means any of the following:
 
(a)            obligations of, or guaranteed as to the full and timely payment
of principal and interest by, the federal government of the United States or
obligations of any agency or instrumentality thereof if such obligations are
backed by the full faith and credit of the
 

--------------------------------------------------------------------------------


 
federal government of the United States, in each case with maturities of not
more than 90 days from the date acquired;
 
(b)            repurchase agreements on obligations of the type specified in
clause (a) of this definition; provided, that the short-term debt obligations of
the party agreeing to repurchase are rated at least A-1+ or the equivalent by
S&P and P-1 or the equivalent by Moody’s;
 
(c)            federal funds, certificates of deposit, time deposits and
bankers’ acceptances of any depository institution or trust company incorporated
under the federal laws of the United States or any state, in each case with
original maturities of not more than 90 days or, in the case of bankers’
acceptances, original maturities of not more than 365 days; provided, that the
short-term obligations of such depository institution or trust company are rated
at least A-1+ or the equivalent by S&P and P-1 or the equivalent by Moody’s;
 
(d)            commercial paper of any corporation incorporated under the laws
of the United States of America or any state thereof with original maturities of
not more than 30 days that on the date of acquisition are rated at least A-1+ or
the equivalent by S&P and P-1 or the equivalent by Moody’s; and
 
(e)            securities of money market funds rated at least Aam or the
equivalent by S&P and P-1 or the equivalent by Moody’s.
 
“Permitted Foreign Jurisdiction” means a jurisdiction other than the United
States of America designated by the Agent in a writing from time to time.
 
“Permitted Originator Encumbrances” shall mean the following encumbrances:
(a) Liens for taxes or assessments or other governmental charges not yet due and
payable (other than with respect to environmental matters); (b) pledges or
deposits securing obligations under workmen’s compensation, unemployment
insurance, social security or public liability laws or similar legislation
(excluding Liens under ERISA); (c) pledges or deposits securing bids, tenders,
contracts (other than contracts for the payment of money) or leases to which any
Originator, the Seller or the Servicer is a party as lessee made in the ordinary
course of business; (d) deposits securing statutory obligations of any
Originator, the Seller or the Servicer; (e) inchoate and unperfected workers’,
mechanics’, suppliers’ or similar Liens arising in the ordinary course of
business; (f) carriers’, warehousemen’s or other similar possessory Liens
arising in the ordinary course of business and securing liabilities in an
outstanding aggregate amount not in excess of $1,000,000 at any one time;
(g) deposits securing, or in lieu of, surety, appeal or customs bonds in
proceedings to which any Originator, the Seller or the Servicer is a party;
(h) any attachment or judgment Lien not constituting an Event of Termination
under Section 7.01(n) of the Purchase Agreement; (i) Liens existing on the
Closing Date and listed on Schedule 4.03(b) of the Sale Agreement; (j) Liens
expressly permitted under Section 4.03(b) of the Sale Agreement, and
(k) presently existing or hereinafter created Liens in favor of the Buyer, the
Seller, the Purchasers, or the Agent.
 

--------------------------------------------------------------------------------


 
“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, limited liability company, trust, unincorporated
association, joint venture, Governmental Authority or other entity.
 
“Plan” means, at any time, an “employee benefit plan,” as defined in
Section 3(3) of ERISA, that Parent, ACCO, any Originator or any ERISA Affiliate
maintains, contributes to or has an obligation to contribute to on behalf of
participants who are or were employed by Parent, ACCO, any Originator or ERISA
Affiliate.
 
“Pooled Commercial Paper” means Commercial Paper Notes of the Purchaser which
are subject to any particular pooling arrangement, as determined by the Agent
(it being recognized that there may be more than one distinct group of Pooled
Commercial Paper at any time).
 
“Pooled CP Rate” means, for each day with respect to the Capital as to which the
Pooled CP Rate is applicable, the sum of (i) discount or yield accrued
(including, without limitation, any associated with financing the discount or
interest component on the roll over of any Pooled Commercial Paper) on the
Purchaser’s Pooled Commercial Paper on such day, plus (ii) any and all accrued
commissions in respect of its placement agents and commercial paper dealers, and
issuing and paying agent fees incurred, in respect of such Pooled Commercial
Paper for such day, plus (iii) other costs (including without limitation those
associated with funding small or odd lot amounts) with respect to all receivable
purchase, credit and other investment facilities which are funded by the
applicable Pooled Commercial Paper for such day.  The Pooled CP Rate shall be
determined for the Purchaser by the Agent, whose determination shall be
conclusive absent manifest error.
 
“Program Fee” has the meaning given such term in the Fee Letter.
 
“Purchase” means a purchase by the Purchaser of an undivided percentage
ownership interest in the Receivables Assets from the Seller pursuant to
Section 2.01 and Section 2.02 of the Purchase Agreement.
 
“Purchase Agreement” means the Receivables Purchase Agreement dated as of
January 9, 2008 among the Seller, the Servicer, the Purchaser and the Agent, as
the same may be amended from time to time.
 
“Purchase Excess” means the excess, if any, of (i) outstanding Capital over
(ii) the Net Receivables Balance minus the Aggregate Reserves.
 
“Purchase Limit” means at any time $75,000,000, as such amount may be increased
or reduced pursuant to Section 2.01(b); provided, however, that at all times on
and after the Termination Date, the “Purchase Limit” shall mean the aggregate
outstanding Capital.
 
“Purchase Price” has the meaning given such term in Section 2.02(d) of the
Purchase Agreement.
 
“Purchaser” means Gotham Funding Corporation, together with its successors and
permitted assigns.
 

--------------------------------------------------------------------------------


 
“Purchaser Interest” means, at any time of calculation hereunder, the undivided
percentage ownership interest of the Purchaser in the Receivables Assets,
including the Receivables and the Related Security and Collections related
thereto.  The Purchaser Interest is expressed as a fraction of the total
Receivables Assets, and shall at any time be equal to the Purchaser’s ratable
share (in accordance with the Purchaser’s Capital) of an amount computed as
follows:
 
C  +  AR
NRB
where:
 
 
C
=
The outstanding amount of Capital at such time

 
 
AR
=
The Aggregate Reserves at such time

 
 
NRB
=
The Net Receivables Balance at such time

 
provided, that from and after the Termination Date, the Purchaser Interest shall
equal 100% until the Final Collection Date.
 
“Purchaser Rate” means (a) in the case of a Tranche funded by Commercial Paper
Notes, the applicable CP Rate; and (b) in the case of a Tranche funded by a
Liquidity Advance or by a funding by the Liquidity Provider, the applicable
Assignee Rate; provided, however, that on any day when any Event of Termination
shall have occurred and be continuing, the Purchaser Rate for each Tranche means
a rate per annum equal to the sum of (2.0%) plus the higher of (A) the Base Rate
and (B) the rate otherwise applicable to such Tranche during the current Tranche
Period or Settlement Period.
 
 “Qualified Plan” means a Pension Plan that is intended to be tax-qualified
under Section 401(a) of the IRC.
 
“Receivable” means all indebtedness of an Obligor arising from the sale of
merchandise or services by an Originator, including interest, fees and finance
charges, if any.
 
“Receivables Affiliate” means, with respect to any Person, any other Person
directly or indirectly controlling, controlled by or under direct or indirect
common control with such specified Person and, without limiting the generality
of the foregoing, shall be presumed to include (a) any Person which beneficially
owns or holds 40% or more of any class of voting securities of such specified
Person or 40% or more of the equity interest in such specified Person and
(b) any Person of which such specified Person beneficially owns or holds 40% or
more of any class of voting securities or in which such specified Person
beneficially owns or holds 40% or more of the equity interest.  For the purposes
of this definition, (i) “voting securities” of a Person means any securities
which confer upon the holder thereof a right to vote with respect to the
election of members of the board of directors or any analogous governing body of
such Person (excluding voting power arising only upon the occurrence of a
contingency), (ii) “control” when used with respect to any specified Person
means the power to direct the management and policies of such specified Person,
directly or indirectly, whether through the
 

--------------------------------------------------------------------------------


 
ownership of voting securities, by contract or otherwise, and (iii) the terms
“controlling” and “controlled” have meanings correlative to the foregoing
clause (ii).
 
“Receivables Assets” means, at any time, all then outstanding Transferred
Receivables, Related Security with respect to such Transferred Receivables, the
Lock-Box Accounts, all right, title and interest of the Seller in, to and under
the Sale Agreement and all other proceeds of the foregoing, including, without
limitation, all Collections of Transferred Receivables.
 
“Receivables Assignment” has the meaning assigned to such term in
Section 2.01(a) of the Sale Agreement.
 
“Records” means all (i) Contracts or other documents or instruments evidencing
the Receivables and (ii) all other agreements, documents, instruments, books,
records and other information maintained by or on behalf of the Seller with
respect to the Receivables, the related Obligors and the Related Security
necessary to identify, service and collect the Receivables.
 
“Regulatory Change” means, with respect to any Affected Party: (i) the
introduction of or any change in or in the interpretation by any Governmental
Authority of any law or regulation after the Closing Date;  (ii) compliance by
such Affected Party with any guideline or request from any central bank or other
Governmental Authority (whether or not having the force of law) after the date
hereof; (iii) the introduction of or change in or change in implementation of
any fiscal, monetary or other accounting board or authority (whether or not part
of government) which is responsible for the establishment or interpretation of
national or international account principles or having jurisdiction over such
Affected Party, in each case, whether foreign or domestic after the Closing
Date; or (iv) the introduction of or change in GAAP or regulatory accounting
principles applicable to such Affected Party and affecting the application to
such Affected Party after the Closing Date of any law, regulation,
interpretation, directive, requirement or request referred to in clause (a)(i),
(ii) or (iii) above.
 
“Reinvestment Purchase” has the meaning assigned to that term in Section 2.02(a)
of the Purchase Agreement.
 
“Rejected Amount” has the meaning assigned to it in Section 4.04 of the Sale
Agreement.
 
“Related Security” means, with respect to any Transferred Receivable, (i) all
rights (but not any obligations) under the Contracts relating to such
Receivable, (ii) all security interests or liens in the merchandise or goods the
sale of which gave rise to such Receivable, whether such security interest or
lien purports to secure payment of such Receivable, (iii) the assignment to the
Agent, for the benefit of the Purchaser, of all UCC financing statements or
other filings covering any collateral securing payment of such Receivable,
(iv) all guarantees, prepayment penalties, indemnities, warranties, letters of
credit, insurance policies and proceeds and premium refunds thereof and other
agreements or arrangements of whatever character from time to time supporting or
securing payment of such Receivable, (v) all Records related to such Receivable,
and (vi) all proceeds of the foregoing.
 
“Responsible Officer” means “Responsible Officer” means, with respect to any
Person, any of the principal executive officers, managing members or general
partners of such Person
 

--------------------------------------------------------------------------------


 
but, in any event, with respect to financial matters, the chief financial
officer, vice president (finance and accounting), treasurer or controller of
such Person.
 
“Revolving Loan” has the meaning assigned to it in Section 2.01(c) of the Sale
Agreement.
 
“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., or any successor thereto.
 
“Sale” means a sale of Receivables by an Originator to the Buyer in accordance
with the terms of the Sale Agreement.
 
“Sale Agreement” means that certain Receivables Sale and Contribution Agreement
dated as of January 9, 2008 between the Originators and the Seller, as such
agreement may be amended, supplemented or modified from time to time.
 
“Sale Legend” means the following legend, mutatis mutandis: “All receivables
owned by ACCO Brands USA LLC and each other Originator from time to time party
to the Sale Agreement have been sold and assigned to ACCO Brands Receivables
Funding LLC.”
 
“Sale Price” means, with respect to any Sale of Sold Receivables, the price
calculated by the Seller and approved from time to time by the Agent equal to:
 
(a)            the Outstanding Balance of such Sold Receivables, minus
 
(b)            an amount reflecting a reasonable profit for the Seller, minus
 
(c)            an amount reflecting the reasonable value of receiving current
payment in respect of future collections, minus
 
(d)            the portion of such Sold Receivables that are reasonably expected
by such Originator to be written off as uncollectible;
 
provided, that the calculations required in each of clause (d) above shall be
determined on or prior to the Transfer Date based on the historical experience
of such Originator and the Sale Price in effect for any Receivable as of any
such Transfer Date shall not be retroactively adjusted.
 
“Schedule of Documents” shall mean the schedule, including all appendices,
exhibits or schedules thereto, listing certain documents and information to be
delivered in connection with the Sale Agreement, the Purchase Agreement and the
other Facility Documents and the transactions contemplated thereunder,
substantially in the form attached as Annex Y to the Sale Agreement.
 
“Seller” has the meaning given to such term in the preamble to the Purchase
Agreement.
 
“Seller Interest” means, at any time of calculation hereunder, (i) 100%, minus
(ii) the aggregate of the outstanding Purchaser Interests at such time.
 

--------------------------------------------------------------------------------


 
“Seller’s Account” means account number 2726947 at Northern Trust Company,
Chicago, IL, ABA No. 071-000-152.
 
“Servicer” initially has the meaning given to such term in the preamble to the
Purchase Agreement and, at any time following the Closing Date, shall mean the
Person(s) then authorized pursuant to Section 6.01 of the Purchase Agreement to
service, administer, bill and collect Receivables.
 
“Servicer Default” means any of the following events:
 
(a)            there shall have occurred any event which materially adversely
affects the ability of the Servicer to collect the Receivables or the ability of
the Servicer to perform under the Purchase Agreement; or
 
(b)            the occurrence and continuance of any Event of Termination (other
than an Event of Termination set forth in Section 7.01(r)).
 
“Servicer Fee” means a fee with respect to each Settlement Period, payable in
arrears for the account of the Servicer, in an amount equal to the product of
(i) the average daily Outstanding Balance of Receivables during such Settlement
Period and (ii) the per annum rate of (x) one-half percent (0.50%) if ACCO or an
Affiliate thereof is the Servicer and (y) a rate mutually agreed on by the
Servicer and the Agent if a Person other than ACCO or an Affiliate of ACCO is
the Servicer.
 
“Servicing Fee Reserve” means, for any Monthly Period, the product of (i) the
Servicer Fee for such period multiplied by (ii) the Adjusted DSO, multiplied by
(iii) the Variance Factor, multiplied by (iv) the aggregate Outstanding Balance
of Receivables multiplied by (v) 1/360.
 
“Servicing Software” shall mean the data processing software used by the
Originators, the Servicer and/or Seller for the purpose of servicing,
monitoring, and retaining data regarding the Transferred Receivables and the
Obligors thereunder.
 
“Settlement Date” means, with respect to any Settlement Period in which the
Purchaser Rate is the CP Rate, the date which is the twelfth Business Day
following the end of such Settlement Period and with respect to any Settlement
Period in which the Purchaser Rate is the Assignee Rate, the next succeeding
Business Day after the end of such Settlement Period; provided, that the Agent
may, in its discretion following the occurrence of an Event of Termination, by
notice to the Seller, require that Settlement Dates occur more frequently than
monthly.
 
“Settlement Period” means, initially, the period commencing on the Initial
Purchase Date and ending on the last day of the then current calendar month, and
thereafter, each calendar month, unless a shorter period is designated by the
Agent following the occurrence of an Event of Termination.
 
“Sold Receivable” has the meaning assigned to it in Section 2.01(b) of the Sale
Agreement.
 

--------------------------------------------------------------------------------


 
“Solvent” means, with respect to any Person on a particular date, that on such
date (a) the fair value of the property of such Person is greater than the total
amount of liabilities, including contingent liabilities, of such Person; (b) the
present fair salable value of the assets of such Person is not less than the
amount that will be required to pay the probable liability of such Person on its
Indebtedness as they become absolute and matured; (c) such Person does not
intend to, and does not believe that it will, incur Indebtedness or liabilities
beyond such Person’s ability to pay as such Indebtedness and liabilities mature;
(d) such Person is not engaged in a business or transaction, and is not about to
engage in a business or transaction, for which such Person’s property would
constitute an unreasonably small capital; and (e) such Person generally is
paying its Indebtedness or liabilities as such Indebtedness or liabilities
become due. The amount of contingent liabilities (such as litigation, guaranties
and pension plan liabilities) at any time shall be computed as the amount that,
in light of all the facts and circumstances existing at the time, represents the
amount that can reasonably be expected to become an actual or matured liability.
 
“Special Limit” means as shall be agreed to in writing by the Agent (with the
consent of the Purchaser) for certain Obligors from time to time.
 
“Stock” means all shares, options, warrants, membership interests, general or
limited partnership interests or other equivalents (regardless of how
designated) of or in a corporation, limited liability company, partnership or
equivalent entity whether voting or nonvoting, including common stock, preferred
stock or any other “equity security” (as such term is defined in Rule 3a11-1 of
the General Rules and Regulations promulgated by the Securities and Exchange
Commission under the Securities Exchange Act of 1934).
 
“Stockholder” means, with respect to any Person, each holder of Stock of such
Person.
 
“Subsidiary” means, with respect to any Person, any corporation or other entity
(a) of which securities or other ownership interests having ordinary voting
power to elect a majority of the board of directors or other Persons performing
similar functions are at the time directly or indirectly owned by such Person or
(b) that is directly or indirectly controlled by such Person within the meaning
of control under Section 15 of the Securities Act.
 
“Termination Date” means the earliest to occur of (i) the Commitment Termination
Date, (ii) the declaration or automatic occurrence of the Termination Date
pursuant to Section 7.01, and (iii) that Business Day which the Seller
designates as the Termination Date by notice to the Agent at least 60 calendar
days prior to such Business Day.
 
“Tranche” means at any time a portion of the Capital selected by the Agent and
allocated to a particular Tranche Period pursuant to Section 2.03 of the
Purchase Agreement.
 
“Tranche Period” means:
 
(a)            with respect to any Tranche funded through Commercial Paper
Notes, initially the period commencing on the date of funding of such Commercial
Paper Notes or the creation of such Tranche (whichever is later) and ending on
the last day of the current Settlement Period or such other number of days
thereafter as the Agent shall select in consultation with the Seller;
 

--------------------------------------------------------------------------------


 
(b)            with respect to any Tranche funded through Liquidity Advances or
otherwise by the Liquidity Provider, initially the period commencing on the date
of the making of such Liquidity Advance or funding under the related agreement
or the creation of such Tranche (whichever is latest) and ending on the last day
of the current Settlement Period or such other number of days thereafter as the
Agent shall select in consultation with the Seller; and
 
(c)            thereafter, the period commencing on the last day of the
immediately preceding Tranche Period for the related Tranche and ending on the
last day of the current Settlement Period or such other number of days
thereafter as the Agent shall select in consultation with the Seller; provided,
however, that:
 
(i)            any such Tranche Period (other than a Tranche Period consisting
of one day) which would otherwise end on a day that is not a Business Day shall
be extended to the next succeeding Business Day provided that if such Tranche
accrues Yield based on the LIBO Rate and the next succeeding Business Day is in
a subsequent calendar month, such Tranche Period shall instead end on the
immediately preceding Business Day;
 
(ii)            any Tranche Periods of one day shall, if the immediately
preceding Tranche Period is more than one day, be the last day of such
immediately preceding Tranche Period, and if the immediately preceding Tranche
Period is one day, shall be the next day following such immediately preceding
Tranche Period; and
 
(iii)            any Tranche Period which commences before the Termination Date
and would otherwise end on a date occurring after such Termination Date, shall
end on such Termination Date and the duration of each such Tranche Period which
commences on or after the Termination Date for such Tranche shall be of such
duration as shall be selected by the Agent.
 
“Transfer” has the meaning assigned to it in Section 2.01(a) of the Sale
Agreement.
 
“Transfer Date” has the meaning assigned to it in Section 2.01(a) of the Sale
Agreement.
 
“Transferred Receivable” means any Sold Receivable or Contributed Receivable;
provided, that any Receivable repurchased by the Originator thereof pursuant to
Section 4.04 of the Sale Agreement or by the Servicer pursuant to
Section 6.02(c) of the Purchase Agreement shall not be deemed to be a
Transferred Receivable from and after the date of such repurchase unless such
Receivable has subsequently been repurchased by or contributed to the Seller.
 
“UCC” means the Uniform Commercial Code as from time to time in effect in the
specified jurisdiction.
 
“Variance Factor” means 1.5.
 
“Yield” means, for any Settlement Period, the product of:
 

--------------------------------------------------------------------------------


 
PR x C x ED
                360
 
where:
 
 
C
=
the average daily outstanding Capital during such Settlement Period

 
 
PR
=
the weighted average daily (calculated as a function of not only the interest
rate but also the amount of Capital allocated to such interest rate) Purchaser
Rate for such Settlement Period

 
 
ED
=
the actual number of days elapsed during such Settlement Period

 
“Yield Reserve” means, at any time of calculation hereunder, an amount equal to
the sum of (A) the Yield which is accrued and unpaid as of such date, plus
(B) the product of (i) the sum of the Adjusted LIBO Rate plus 2.0%, multiplied
by (ii) the outstanding Capital at such time, multiplied by (iii) the Adjusted
DSO, multiplied by (iv) the Variance Factor, multiplied by (v) 1/360.
 
Section 2.    Other Terms and Rules of Construction.
 
(a)            Accounting Terms.  Rules of construction with respect to
accounting terms used in any Facility Document shall be as set forth in this
Annex I.  Unless otherwise specified herein, all accounting terms used herein
shall be interpreted, all accounting determination hereunder shall be made, and
all financial statements required to be delivered hereunder shall be prepared in
accordance with GAAP.
 
(b)            Rules of Construction.  Unless otherwise specified, references in
any Facility Document or any of the Appendices thereto to a Section, subsection
or clause refer to such Section, subsection or clause as contained in such
Facility Document. The words “herein,” “hereof” and “hereunder” and other words
of similar import used in any Facility Document refer to such Facility Document
as a whole, including all annexes, exhibits and schedules, as the same may from
time to time be amended, restated, modified or supplemented, and not to any
particular section, subsection or clause contained in such Facility Document or
any such annex, exhibit or schedule.  Any reference to or definition of any
document, instrument or agreement shall, unless expressly noted otherwise,
include the same as amended, restated, supplemented or otherwise modified from
time to time.  Wherever from the context it appears appropriate, each term
stated in either the singular or plural shall include the singular and the
plural, and pronouns stated in the masculine, feminine or neuter gender shall
include the masculine, feminine and neuter genders.  The words “including,”
“includes” and “include” shall be deemed to be followed by the words “without
limitation”; the word “or” is not exclusive; references to Persons include their
respective successors and assigns (to the extent and only to the extent
permitted by the Facility Documents) or, in the case of Governmental
Authorities, Persons succeeding to the relevant functions of such Persons; and
all references to statutes and related regulations shall include any amendments
of the same and any successor statutes and regulations.
 
(c)            Rules of Construction for Determination of Ratios.  The reserve
ratios and other rolling calculations requiring some period of historical data
(the “Ratios”) which are to be made
 

--------------------------------------------------------------------------------


 
as of the last day of the Settlement Period immediately preceding the initial
Purchase or for the three Settlement Periods following the Closing Date shall be
established by the Agent on or prior to the initial Purchase and the underlying
calculations for periods immediately preceding the initial Purchase to be used
in future calculations of the Ratios shall be established by the Agent on or
prior to the initial Purchase.  For purposes of calculating the Ratios,
(i) averages shall be computed by rounding to the second decimal place and
(ii) the Settlement Period in which the date of determination thereof occurs
shall not be included in the computation thereof and the first Settlement Period
immediately preceding such date of determination shall be deemed to be the
Settlement Period immediately preceding the Settlement Period in which such date
of determination occurs.
 
(d)            Other Terms.  All accounting terms not specifically defined
herein shall be construed in accordance with generally accepted accounting
principles.  All terms used in Article 9 of the UCC in the State of New York,
and not specifically defined herein, are used herein as defined in such
Article 9.
 
